EXHIBIT 10.30

 

CONFIDENTIAL TREATMENT REQUESTED

Redacted Portions are indicated by [****]

 

MANUFACTURING, MARKETING AND SALES AGREEMENT

 

THIS MANUFACTURING, MARKETING AND SALES AGREEMENT (this “Agreement”) is made
effective as of the 1st day of January, 2008 (the “Effective Date”), by and
among BioMarin Pharmaceutical Inc., a Delaware corporation having its principal
place of business at 105 Digital Drive, Novato, California 94949 (“BioMarin”);
Genzyme Corporation, a Massachusetts corporation having its principal place of
business at 500 Kendall Square, Cambridge, Massachusetts 02142 (“Genzyme”) and
BioMarin/Genzyme LLC, a Delaware limited liability company having its principal
place of business at 500 Kendall Street, Cambridge, Massachusetts 02142
(“BioMarin/Genzyme LLC”).

 

RECITALS

 

A. BioMarin, Genzyme and BioMarin/Genzyme LLC are parties to a Collaboration
Agreement dated as of September 4, 1998 (the “Original Collaboration Agreement”)
pursuant to which BioMarin and Genzyme through BioMarin/Genzyme LLC develop,
manufacture, market and sell Aldurazyme (as defined herein).

 

B. The Parties no longer desire to develop, manufacture, market and sell
Aldurazyme through a joint venture and instead have agreed that: (1) BioMarin
will manufacture Aldurazyme and sell finished product to Genzyme; (2) Genzyme
will label and commercially distribute, market and sell Aldurazyme globally;
(3) each of Genzyme and BioMarin may conduct its own research and development of
Aldurazyme and other Collaboration Products (as defined herein) in accordance
with the terms of this Agreement and the Amended and Restated Collaboration
Agreement (as defined herein); and (4) BioMarin/Genzyme LLC will maintain and
provide intellectual property licenses and sublicenses to BioMarin and Genzyme
so that they may fulfill their respective obligations under this Agreement, the
Amended and Restated Collaboration Agreement and the Fill Agreement (as defined
herein).

 

C. BioMarin and Genzyme have amended and restated the Original Collaboration
Agreement so that hereafter BioMarin/Genzyme LLC will no longer engage in
commercial activities and will solely (1) hold the intellectual property
relating to Aldurazyme and license all such intellectual property on the terms
set forth herein to BioMarin and Genzyme on the terms set forth in the Amended
and Restated Collaboration Agreement (as defined below) and (2) and engage in
research and development activities that are mutually selected and funded by
BioMarin and Genzyme.



--------------------------------------------------------------------------------

D. To effect the foregoing, the Parties are also entering into (1) a separate
Fill Agreement of even date herewith pursuant to which Genzyme will continue to
provide fill services for Aldurazyme to BioMarin (the “Fill Agreement”); (2) the
aforementioned amendment and restatement of the Original Collaboration Agreement
of even date herewith (the “Amended and Restated Collaboration Agreement”); and
(3) a Members Agreement of even date herewith pursuant to which certain current
assets and liabilities of BioMarin/Genzyme LLC and its subsidiaries will be
distributed to its Members (the “Members Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 “Adverse Experience” shall mean any undesirable physical, psychological or
behavioral effect experienced by a human Patient or subject that is associated
with the use of Aldurazyme, whether or not considered product-related, including
an adverse experience occurring: in the course of the use of Aldurazyme in
professional practice; from an overdose of Aldurazyme (whether accidental or
intentional); from the abuse of Aldurazyme; from the withdrawal of Aldurazyme;
or from any failure of Aldurazyme’s expected pharmacological action.

 

1.2 “Affiliate” shall mean any corporation, limited liability company, firm,
partnership, limited liability partnership or other entity, whether de jure or
de facto, which, at the time in question, is directly or indirectly owned by or
controlled by, or under common control with, BioMarin or Genzyme, as the case
may be. For the purposes of this definition, a Party shall be deemed to have
“control” if such Party: (a) owns, directly or indirectly, fifty percent
(50%) or more (or such lesser percentage which is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of (i) the voting
stock or shareholders’ equity of a corporation, (ii) the partnership interests
in a partnership, (iii) the membership interests in a limited liability company,
or (iv) in the case of any other entity, the right to receive fifty percent
(50%) or more of either the profits or the assets upon dissolution; or
(b) possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the corporation or other entity or
the power to elect more than fifty percent (50%) of the members of the governing
body of the corporation, limited liability company or other entity.

 

1.3 “Agreement” shall have the meaning set forth in the introductory paragraph
hereof.

 

1.4 “Aldurazyme” shall mean alpha-L-iduronidase meeting the Specifications.

 

1.5 “alpha-L-iduronidase” shall mean recombinant human alpha-L-iduronidase.

 

1.6 “Amended and Restated Collaboration Agreement” shall have the meaning set
forth in the recitals.

 

-2-



--------------------------------------------------------------------------------

1.7 “Annual Net Sales” shall have the meaning set forth in Section 6.1(a).

 

1.8 “Batch” or “Lot” shall mean each separate and distinct quantity of
Aldurazyme processed under continuous conditions and designated by BioMarin with
a batch or lot number.

 

1.9 “BioMarin Companies” shall mean BioMarin and BioMarin Genetics.

 

1.10 “BioMarin Genetics” shall mean BioMarin Genetics, Inc., a Delaware
corporation and wholly-owned subsidiary of BioMarin.

 

1.11 “BLA” shall mean a Biologics License Application or similar application as
approved by the FDA on April 30, 2003, that provides for marketing approval for
Aldurazyme in the United States, as the same may be updated or amended from time
to time.

 

1.12 “cGMP Regulations” means the applicable current Good Manufacturing
Practices as promulgated under ICH Q7A-Good Manufacturing Practice Guidance for
Active Pharmaceutical Ingredients, U.S. Federal Food, Drug and Cosmetic Act at
21 CFR and the EEC Guide to Good Manufacturing Practices for Medical Products
(Vol. IV — rules governing medical products in the European Community 1989) in
the most recent version.

 

1.13 “Certificate of Analysis” or “COA” shall mean a document in the form
attached as Exhibit B executed by BioMarin to certify that a Batch or Lot of
Aldurazyme meets the Specifications.

 

1.14 “Certificate of Compliance” or “COC” shall mean a document certifying a
Batch or Lot of Aldurazyme meets Genzyme’s product release criteria and was
produced in compliance with cGMP requirements.

 

1.15 “Collaboration Product” shall mean Aldurazyme and any other pharmaceutical
compositions of alpha-L-iduronidase, including without limitation any and all
improvements, derivatives, analogs, combination products, delivery systems and
dosage forms related thereto.

 

1.16 “commercially reasonable and diligent efforts” will mean that level of
effort which, consistent with the exercise of prudent scientific and business
judgment, is applied by the Party in question to its other therapeutic products
at a similar stage of development and with similar commercial potential.

 

1.17 “Control” shall mean possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of an agreement
with a Third Party.

 

1.18 “Effective Date” shall mean January 1, 2008.

 

1.19 “EMEA” shall mean the European Agency for the Evaluation of Medical
Products or any successor agency.

 

-3-



--------------------------------------------------------------------------------

1.20 “European Commission” shall mean that body of the European Union that
grants Marketing Application Approvals.

 

1.21 “FDA” shall mean the United States Food and Drug Administration, or any
successor agency.

 

1.22 “Field” shall mean any and all therapeutic applications of
alpha-L-iduronidase for MPS I and other alpha-L-iduronidase deficiencies.
Notwithstanding the foregoing, the Field shall not include Gene Therapy for MPS
I or other alpha-L-iduronidase deficiencies. For purposes of this Agreement,
“Gene Therapy” shall mean treatment or prevention of MPS I or other
alpha-L-iduronidase deficiencies by means of ex vivo or in vivo introduction
(via viral or nonviral gene transfer systems) of nucleotide sequences (including
without limitation, DNA, RNA and complementary and reverse complementary
nucleotide sequences thereto, whether coding or non-coding).

 

1.23 “Fill Agreement” shall have the meaning set forth in the recitals.

 

1.24 “GAAP” shall mean the then-current United States generally accepted
accounting principles, consistently applied.

 

1.25 “Insolvency Event” shall mean, with respect to a Party, that the Party
(i) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian for itself or of all or a substantial part of its
property; (ii) becomes unable, or admits in writing its inability, to pay its
debts generally as they mature; (iii) makes a general assignment for the benefit
of its or any of its creditors; (iv) is dissolved or liquidated in full or in
part; (v) commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consents to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (vi) takes any action for the purpose of effecting any of the
foregoing; or (vii) the Party has commenced against it proceedings for the
appointment of a receiver, trustee, liquidator or custodian, or an involuntary
case or other proceedings seeking liquidation, reorganization or other relief
under any bankruptcy, insolvency or other similar law now or hereafter in effect
and such proceeding is not dismissed or discharged within sixty (60) calendar
days of commencement.

 

1.26 “Labeling Materials” shall have the meaning set forth in Section 3.1.

 

1.27 “MAA” shall mean the Marketing Application as approved by the EMEA on
June 10, 2003 that provides for marketing approval for Aldurazyme in the
European Union, as the same may be updated or amended from time to time.

 

1.28

“Manufacturing Know-How” shall mean all information, techniques, inventions,
discoveries, improvements, practices, methods, knowledge, skill, experience and
other technology, whether or not patentable or copyrightable, and any copyrights
based thereon, relating to or necessary or useful for the production,
purification, packaging,

 

-4-



--------------------------------------------------------------------------------

 

storage and transportation of Collaboration Products, including without
limitation specifications, acceptance criteria, manufacturing batch records,
standard operating procedures, engineering plans, installation, operation and
process qualification protocols for equipment, validation records, master files
submitted to the FDA, process validation reports, environmental monitoring
processes, test data including pharmacological, toxicological and clinical test
data, cost data and employee training materials.

 

1.29 “Marketing Application” shall mean a marketing authorization application
filed by or under authority of Genzyme with the requisite health regulatory
authority of any country requesting approval for commercialization of Aldurazyme
for a particular indication in such country, including as applicable, the MAA.

 

1.30 “Marketing Application Approval” shall mean, with respect to each country
approval of the Marketing Application filed in such country by the health
regulatory authority in such country, including as applicable, the MAA.

 

1.31 “Marketing Costs” with respect to Aldurazyme shall mean the sales and
marketing costs and expenses incurred by Genzyme with respect to work performed
by Genzyme and its Affiliates and subcontractors in connection with the
performance of and in accordance with the marketing plan for Aldurazyme,
including without limitation, sales and marketing costs related to performing
market research, advertising, producing promotional literature, sponsoring
seminars and symposia, sales training meetings and seminars, originating sales,
providing reimbursement and other patient support services, recruitment costs
and salaries and associated expenses for sales and marketing personnel and
support staff, and distribution fees.

 

1.32 “Master Batch Record” shall mean a written description of the procedure to
be followed by BioMarin in processing of a Batch of Aldurazyme, which
description shall include, but not be limited to, a complete list of all active
and inactive ingredients, components, weights and measures and procedures used
in processing the Aldurazyme within the meaning of 21 CFR part 211.186, or its
successor as in effect from time to time.

 

1.33 “Members Agreement” shall have the meaning set forth in the recitals.

 

1.34 “MPS-I” shall mean mucopolysaccharidosis I.

 

1.35 “Multiple Products Sale” shall mean a sale of Aldurazyme by Genzyme or its
Affiliates to an independent Third Party customer that is associated, by
contract or course of dealing, with the use or sale or one or more other
products or services [ ****]. In determining the consideration received for
Aldurazyme, the following shall be excluded: (i) Aldurazyme from the quantities
provided to Genzyme pursuant to Section 6.1(d)(i), and (ii) transfers of
Aldurazyme that are excluded from the definition of Net Sales under Section 1.36
below.

 

-5-



--------------------------------------------------------------------------------

1.36 “Net Sales” with respect to Aldurazyme shall mean the gross invoiced sales
price of Aldurazyme billed to independent Third Party customers, including
without limitation Third Party distributors, in fully legitimate, arms length
transactions, less: (a) credits or allowances granted upon billing corrections,
(b) credits or allowances granted upon returns or rejections, provided that such
Aldurazyme shall be deemed to be unsold and treated in accordance with
Section 6.7; (c) freight, shipping and insurance costs (incurred in transporting
Aldurazyme to such customers to the extent separately billed); (d) quantity,
cash and other trade discounts [****], credits or allowances actually allowed
and taken; (e) customs duties, surcharges and taxes and other governmental
charges incurred in connection with the production, sale, transportation,
delivery, use, exportation or importation of Aldurazyme in final form;
(f) amounts incurred resulting from governmental mandated rebate or discount
programs; and (g) Third Party rebates and charge backs, hospital buying
group/group purchasing organization administration fees or managed care
organization rebates; all in accordance with standard allocation procedures,
allowance methodologies and accounting requirements consistently applied, which
procedures, methodologies and requirements are in accordance with GAAP. “Net
Sales” with respect to Aldurazyme sold in Multiple Products Sales shall be
calculated by Genzyme in good faith and shall equal a fair and equitable
allocation of all consideration received by Genzyme in connection with a
Multiple Products Sale, considering the nature and economic value of each
component of the Multiple Products Sale. The transfer of Aldurazyme by Genzyme
or one of its Affiliates to another Affiliate of Genzyme in furtherance of a
sale to a Third Party shall not be considered a sale; in such cases, Net Sales
shall be determined based on the invoiced sales price by the Affiliate to its
customer, less the deductions allowed under this Section 1.36. “Net Sales” shall
not include transfers of Aldurazyme for use for clinical purposes, in
compassionate or expanded access programs, or in programs for patients paying a
nominal price for Aldurazyme.

 

1.37 “Operating Agreement” shall mean that certain Operating Agreement of
BioMarin/Genzyme LLC dated as of September 4, 1998 entered into by and among the
BioMarin Companies and Genzyme.

 

1.38 “Order” shall mean a firm purchase order originated by Genzyme and sent to
BioMarin which sets forth, at a minimum, the quantities of Aldurazyme ordered,
the delivery dates and other material information as set forth in Section 3.3.

 

1.39 “Original Collaboration Agreement” shall have the meaning set forth in the
recitals.

 

1.40 “Party” shall mean BioMarin, Genzyme or BioMarin/Genzyme LLC, as
applicable, and “Parties” shall mean BioMarin, Genzyme and BioMarin/Genzyme LLC,
collectively.

 

1.41 “Patent Rights” shall mean all US and foreign patents and patent
applications (including continuations, continuations-in-part, divisionals,
reissues, re-examinations, renewals, supplemental protection certificates and
extensions) which are or become owned or controlled by a Party or to which such
Party has, now or in the future, the right to grant licenses and other rights,
which generically or specifically claim Collaboration Products, a process for
manufacturing Collaboration Products, an intermediate used in such process or a
use of a Collaboration Product.

 

-6-



--------------------------------------------------------------------------------

1.42 “Patient” shall mean any person who is the actual recipient of Aldurazyme
for clinical or medical purposes.

 

1.43 “Percentage Interest” shall have the meaning set forth in the Operating
Agreement.

 

1.44 “Post-Marketing Studies” shall mean any clinical trial using Aldurazyme
performed by Genzyme or its Affiliates required by regulatory authorities as a
condition to the issuance, continuation, or maintenance of a Marketing
Application Approval. Post-Marketing Studies shall not include registries.

 

1.45 “Regulatory Approvals” shall mean all approvals from regulatory authorities
in any country required lawfully to manufacture and market Aldurazyme in any
such country, including without limitation approval of any BLA, any
establishment license application filed with the FDA to obtain approval of the
facilities and equipment to be used to manufacture Aldurazyme, any Marketing
Application Approval and any product pricing approvals where applicable.

 

1.46 “Regulatory Scheme” shall mean the U.S. Food, Drug and Cosmetics Act and
the regulations, interpretations and guidelines promulgated thereunder by the
FDA or the regulatory scheme applicable to Aldurazyme in any country other than
the United States, as such statutes, regulations, interpretations and guidelines
or regulatory schemes may be amended from time to time.

 

1.47 “Related Agreements” shall mean the Amended and Restated Collaboration
Agreement, the Members Agreement, the Fill Agreement and the Operating
Agreement.

 

1.48 “Serious Adverse Experience” shall mean any Adverse Experience associated
with the use of any of Aldurazyme that results in one or more of the following
outcomes: death; a life-threatening experience; required or prolonged inpatient
hospitalization; persistent or significant disability or incapacity; a
congenital anomaly or defect; or the occurrence of an important medical event
that may jeopardize the health of a Patient or subject, and may require medical
or surgical intervention to prevent one of the outcomes listed above.

 

1.49 “SOP” shall mean standard operating procedure.

 

1.50 “Specifications” shall mean the written specifications for Aldurazyme set
forth in Exhibit A hereto; provided that such specifications shall at all times
comply with the relevant Regulatory Scheme in the country of sale and in the
country of use. The Specifications with respect to any particular country shall
automatically be amended upon receipt of required Regulatory Approvals from the
regulatory authorities in such country for any changes thereto. Copies of the
then-current Specifications shall be maintained by both BioMarin and Genzyme and
shall become a part of this Agreement as if incorporated herein.

 

-7-



--------------------------------------------------------------------------------

1.51 “Taxes” shall have the meaning set forth in Section 6.5.

 

1.52 “Technology” shall mean inventions, trade secrets, copyrights, know-how,
data and other intellectual property of any kind (including without limitation
any proprietary biological or other materials, compounds or reagents, but not
including Patent Rights).

 

1.53 “Technical Agreement” shall have the meaning set forth in Section 3.18.

 

1.54 “Territory” shall mean the world.

 

1.55 “Third Party” shall mean any entity other than BioMarin/Genzyme LLC,
BioMarin or Genzyme and their respective Affiliates.

 

1.56 “Third Party Licenses” shall mean those licenses between BioMarin/Genzyme
LLC and Third Parties set forth on Schedule 1.56. If after the Effective Date
any Party enters into an agreement to license or acquire rights from a Third
Party with respect to subject matter to be utilized in connection with
Aldurazyme in accordance with Section 3.1.4 of the Amended and Restated
Collaboration Agreement, such agreements shall also be included in the
definition of Third Party Licenses for purposes of this Agreement.

 

2. EXCLUSIVE RELATIONSHIP.

 

2.1 Non-Compete. Except as otherwise expressly provided herein or in the Amended
and Restated Collaboration Agreement and the Fill Agreement, during the term of
this Agreement, neither BioMarin/Genzyme LLC, Genzyme nor BioMarin, nor any of
their respective Affiliates, shall independently, or with or through a Third
Party, conduct research or development activities regarding, or engage in the
manufacture, marketing, sale or distribution of, Collaboration Products in the
Field and in the Territory.

 

3. MANUFACTURING.

 

3.1 Manufacturing. Subject to the terms and conditions of this Article 3, during
the term of this Agreement, BioMarin shall supply Genzyme with filled (but not
labeled) Aldurazyme, and Genzyme shall exclusively purchase its requirements
from BioMarin except as provided herein. The Aldurazyme supplied to Genzyme
(i) shall conform in all respects to the Specifications, (ii) will be
manufactured under cGMP using the process licensed or approved by regulatory
authorities, (iii) shall have a remaining shelf life at the time of delivery to
Genzyme of at least [****] of the total expiry of the product and (iv) shall not
have experienced any manufacturing process deviations that would require notice
to any regulatory authorities unless, prior to delivery to Genzyme, such
regulatory authorities have been notified and have approved the deviations.
BioMarin shall ensure that Genzyme has a complete and accurate copy of the
Master Batch Record (as it may be modified from time to time pursuant to this
Agreement). BioMarin and Genzyme shall be responsible for release testing as
provided in the Technical Agreement; provided, however, that BioMarin agrees to
complete all release testing for which is responsible under the Technical
Agreement and provide the testing and release documentation to Genzyme within
[****] of delivery of each such Lot. Genzyme shall prepare all Aldurazyme in
final packaged form, including, without limitation, all product labeling and
other package inserts and materials required by applicable regulatory agencies
(collectively, “Labeling Materials”).

 

-8-



--------------------------------------------------------------------------------

3.2 Forecasts.

 

  3.2.1  Initial Forecast and Initial Shipments. Prior to the Effective Date,
Genzyme will provide to BioMarin a written initial forecast of sales and
estimates of forthcoming orders of Aldurazyme from BioMarin that will cover the
fifteen (15) month period commencing on the Effective Date. On the Effective
Date, BioMarin will deliver sufficient vials of Aldurazyme to Genzyme such that
Genzyme will hold at least [****] of filled Aldurazyme. Thereafter, BioMarin
will promptly deliver all additional quantities of filled Aldurazyme as soon as
each Lot is available for delivery in accordance with the delivery schedule
specified in the initial forecast through September 30, 2008.

 

 

3.2.2 

Rolling Forecasts. Beginning on March 17, 2008, Genzyme will provide to BioMarin
a rolling written fifteen (15) month forecast of sales and estimates of
forthcoming orders of Aldurazyme from BioMarin that will cover the period
commencing at the beginning of the third (3rd) following calendar quarter. For
example, assuming that this Agreement is effective as of January 1, 2008, the
forecast delivered by March 17, 2008 would cover the period of October 1, 2008
through December 31, 2009. Genzyme shall update such rolling fifteen-month
forecast every calendar quarter (such that each forecast shall cover fifteen
(15) months on a rolling basis), and such updates shall be provided not later
than fifteen (15) days prior to the commencement of each quarterly period during
the term hereof. The first three (3) months of each such forecast (i.e.
October 1, 2008 through December 31, 2008 in the above example) shall constitute
a binding commitment to order the quantity of Aldurazyme forecast for such
period (the “Firm Period”). Projections for months four (4) through fifteen (15)
(i.e., January 1, 2009 through December 31, 2009 in the above example) shall
constitute Genzyme’s reasonable best estimates of future orders, but shall not
be binding on Genzyme. To the extent that any new quarterly forecast calls for
BioMarin to provide vials of Aldurazyme in quantities that exceed the average
quarterly volume sold by Genzyme for the previous [****] period by more than
[****], BioMarin shall not be required to provide such increased quantity of
Aldurazyme without its consent; provided, however, that BioMarin will use its
commercially reasonable and diligent efforts to supply the entire quantity of
Aldurazyme ordered by Genzyme during such period. Additionally, BioMarin shall
not be obligated to supply vials of Aldurazyme in quantities that exceed [****]
of Genzyme’s estimate for vials of Aldurazyme for the relevant twelve-month
non-binding period (based on the lowest non-binding forecast for each respective
calendar quarter); provided, however, that BioMarin will use its commercially
reasonable and diligent efforts to supply the entire quantity of Aldurazyme
ordered by Genzyme during such period, provided further, that BioMarin shall be
under no obligation to alter its scheduled manufacturing of other products.

 

-9-



--------------------------------------------------------------------------------

3.3 Orders. Genzyme shall submit to BioMarin an Order with each rolling
fifteen-month forecast covering the Firm Period reflected in each such forecast.
Each Order shall specify the quantity ordered, the required delivery date
(provided that such delivery date is not earlier than [****] days after the date
of such Order), and any special instructions or invoicing information. For
example, the forecast delivered by March 17, 2008 shall state a required
delivery date no earlier than [****], 2008 for the Order covering the Firm
Period (i.e., the quarterly period running from October 1, 2008 through
December 31, 2008) reflected in such forecast. With respect to the quantity
ordered, Genzyme shall indicate in the Order the number of vials of Aldurazyme
(specifying the number of vials of Aldurazyme meeting each different
Specification) to be used for each of the following categories, based on
Genzyme’s good faith estimates at such time: (a) commercial sales,
(b) compassionate use or expanded access programs, (c) Post-Marketing Studies
(other than Post-Marketing Studies conducted under the Amended & Restated
Collaboration Agreement), and (d) acceptance and in-country testing, final Lot
release and regulatory requirements. Each Order issued shall be governed by the
terms of this Agreement. BioMarin shall accept and fill all properly placed
Orders that are consistent with the rolling forecasts and the limitations set
forth in Section 3.2. BioMarin shall notify Genzyme (i) within [****] business
days of the date of the Order with respect to all Orders that conform to this
Agreement of its acceptance of such Order and (ii) within [****] business days
of the date of the Order with respect to all Orders that BioMarin questions, in
good faith, the consistency of such Order with the rolling forecasts or the
limitations set forth in Section 3.2, whether or not it is accepting such Order.
Any terms or conditions of any such Order that conflict or are inconsistent with
the terms of the Agreement are hereby rejected. Genzyme agrees to use its
commercially reasonable and diligent efforts to manage the purchase and delivery
cycle so that Genzyme or its Affiliates is at all times after October 1, 2008
holding at least [****] of filled inventory of Aldurazyme, with the exact amount
being held in inventory to be determined based on anticipated demand as
determined by Genzyme in good faith.

 

3.4

Safety Stock. Except as provided below, BioMarin agrees to use its commercially
reasonable and diligent efforts to hold at least [****] inventory of Aldurazyme
at all times after October 1, 2008, with the exact amount being held in
inventory to be determined based on anticipated demand as reflected in Genzyme’s
rolling forecasts. In addition, in the event that there is a proposed change in
the facilities used to manufacture Aldurazyme pursuant to Section 3.10 below or
a proposed modification of the Specifications or the processes used to
manufacture Aldurazyme pursuant to Section 3.11, BioMarin shall (i) hold ready
for immediate transfer to Genzyme sufficient additional inventory of filled
Aldurazyme (“Change Control Safety Stock”) to reasonably ensure uninterrupted
supply of such Aldurazyme in each country in the Territory in which Aldurazyme
is distributed, marketed and sold until the necessary Regulatory Approvals for
such change or modification are obtained in such country; and (ii) ensure that
all such Change Control Safety Stock shall at all times be manufactured and
produced using the facilities, Specifications or processes approved by

 

-10-



--------------------------------------------------------------------------------

 

the appropriate government or regulatory authorities in each country in the
Territory as appropriate to enable sale of such Change Control Safety Stock in
such country until the necessary Regulatory Approvals for such change or
modification are obtained in such country.

 

3.5 Shipping of Aldurazyme. BioMarin will deliver Aldurazyme sold to Genzyme
[****] by such means of transportation as shall be reasonably determined by
BioMarin from time to time. BioMarin shall use its commercially reasonable and
diligent efforts to ship Aldurazyme so that it will arrive at Genzyme’s facility
on or within [****] business days of the date specified in the relevant Order.
To the extent BioMarin incurs any shipping charges, premiums for freight
insurance, customs duties or other import or export fees, or other
transportation costs in connection with shipments of Aldurazyme to Genzyme,
BioMarin will be solely responsible for such amounts. Included with each
shipment or provided separately but concurrently with such shipment shall be the
Certificate of Analysis for the drug product, Certificate(s) of Analysis for
each Lot of drug substance or intermediate that went into the drug product, and
a certificate of cGMP compliance in a form reasonably agreed to by BioMarin and
Genzyme. All other obligations of BioMarin relating to the documents to be
provided in connection with each shipment of Aldurazyme shall be governed by the
Technical Agreement.

 

3.6 Compliance with Laws. BioMarin shall comply with all applicable laws, rules
and regulations applicable to the manufacture, storage, handling and shipment of
Aldurazyme.

 

3.7 Direct Shipment to Customers. BioMarin shall not be required to ship
Aldurazyme directly to a customer of Genzyme unless Genzyme first seeks and
obtains BioMarin’s prior written approval for such a shipment. BioMarin shall
not ship Aldurazyme to any Third Party (other than bulk material to vendors for
the sole purpose of filling Aldurazyme on behalf of BioMarin), without Genzyme’s
prior written authorization.

 

3.8 Risk of Loss. [****]

 

3.9 Testing; Rejection.

 

  (a) [****]

 

  (b) [****]

 

  (c) [****]

 

  (d) [****]

 

  (e) [****]

 

  (f) [****]

 

-11-



--------------------------------------------------------------------------------

  (g) Genzyme shall not be obligated under any circumstances to accept delivery
of any Lot of Aldurazyme unless it meets the Specifications and Regulatory
Approvals for the relevant country in the Territory (as determined through the
mechanism set forth in this Section 3.9) and the applicable warranties set forth
herein. Genzyme shall be entitled to return to BioMarin any Aldurazyme which the
Parties reasonably agree cannot or should not be sold due to a change in the
Specifications or Regulatory Approvals, and BioMarin shall promptly replace, at
no additional expense to Genzyme, such Aldurazyme with new Aldurazyme that does
conform with the approved Specifications and Regulatory Approvals for the
relevant country in the Territory.

 

3.10  Suppliers. Without limiting BioMarin’s responsibility under this
Agreement, BioMarin shall have the right at any time to satisfy its supply
obligations to Genzyme hereunder, either in whole or in part, through
arrangements with Third Parties engaged to perform services or supply facilities
or goods in connection with the manufacture, testing, and/or packaging of
Aldurazyme. BioMarin shall ensure that all such facilities comply with
applicable regulations and will give Genzyme written notice at least [****] days
in advance of any such arrangement to determine whether such arrangement would
require changes to a Marketing Application Approval application filed in any
country and, if so, whether prior approval of any such changes is required by
the regulatory authority in such country. To the extent that a change is
required, after receipt of all necessary data from BioMarin, Genzyme shall, at
BioMarin’s expense, use its commercially reasonable and diligent efforts to
prepare and make such filings and, if required, seek approval for such change in
such countries that Genzyme has responsibility for pursuant to Section 5.1.2(a);
and BioMarin shall, at its own expense, use its commercially reasonable and
diligent efforts to make such filings and, if required, seek approval for such
change in the United States. BioMarin shall be required to continue to supply
drug product using materials or testing from previously approved suppliers for
each country in the Territory until such Regulatory Approvals are received in
such country and to clearly mark which Lots use the new suppliers or testing
laboratories at the time of shipment.

 

3.11  Changes to Aldurazyme.

 

  (a) BioMarin may, at its election and in its sole discretion, modify the
Specifications of or processes used to manufacture Aldurazyme at any time,
subject to (i) BioMarin generating such data, including without limitation
development, comparability, stability and validation data, as may be necessary
to obtain Regulatory Approvals for such changes and (ii) such Regulatory
Approvals being obtained; provided, however, that to the extent that any such
modification would require clinical trials with MPS-I patients in order to
obtain the necessary Regulatory Approvals for such modification, BioMarin may
not implement such modification without the prior written consent of Genzyme,
which consent shall not be unreasonably withheld, delayed or conditioned.
BioMarin will give Genzyme written notice of any such change at least [****]
days prior to its implementation, together with a proposed amendment to
Exhibit A reflecting and identifying such change. Exhibit A shall not be amended
to reflect any such change unless and until any necessary amendments to any
Marketing Applications and Regulatory Approvals to implement such changes are
approved by the appropriate regulatory authorities.

 

-12-



--------------------------------------------------------------------------------

  (b) [****]

 

  (c) Additionally, Genzyme may be required, as a result of negotiations with or
directions from a regulatory authority of a country in the Territory, to propose
changes in the Specifications as a condition to marketing or continuing to
market Aldurazyme in that country. BioMarin shall use its commercially
reasonable and diligent efforts to accommodate such changes to the
Specifications for such country; provided that BioMarin may decide not
accommodate any such change to the extent that it would require a change to the
manufacturing process, if (i) historical data does not support such proposed
Specification changes, (ii) such change would increase BioMarin’s cost of goods
sold, or (iii) such change would jeopardize BioMarin’s ability to manufacture
Aldurazyme for global demand. BioMarin recognizes that any such failure to
accommodate any changes required by a regulatory authority in the Territory (or
any delay in accommodating any such changes) may result in the prevention or
suspension of distribution and sales of Aldurazyme in that country.

 

  (d) Subject to Sections 3.2 and 3.3, BioMarin shall continue to supply Genzyme
with Aldurazyme for each country in the Territory conforming to the
then-approved Specifications or manufacturing process for such country as
requested by Genzyme until such time as any change in the Specifications or
manufacturing process, as applicable, is approved by the relevant regulatory
authority(ies) for such country.

 

3.12

Responsibility for Costs. BioMarin shall be solely responsible for all costs
resulting from decisions made by BioMarin pursuant to Sections 3.10 and 3.11
above, including without limitation, Genzyme’s fully burdened costs incurred in
accordance with such Sections (including Genzyme’s FTE costs, filing fees,
translation costs, and the costs of any changes to Labeling Materials resulting
from decisions or changes made pursuant to such Sections) unless the change is
related to (a) updating filings for raw materials, reagents, replacements for
obsolete equipment or other material used in the manufacture or testing of
Aldurazyme that are no longer available on commercially reasonable terms or
(b) updating filings related to material used in the manufacture, release or
testing of Aldurazyme based on the process and procedures included with then
current Regulatory Approvals (such as validation of quantities of reference
material), in which cases Genzyme shall make such filings and secure such
Regulatory Approvals outside of the United States at Genzyme’s sole expense and
BioMarin shall make such filings and secure such Regulatory Approvals in the
United States at BioMarin’s sole expense. Genzyme shall provide BioMarin with
quarterly, reasonably detailed invoices for all such costs, and BioMarin shall
reimburse Genzyme for such costs within forty-five (45) days after receipt
thereof. Notwithstanding any of the above, (i) any changes resulting from the
request or direction of the FDA, EMEA or any other regulatory authority other
than as a direct result of a change proposed or implemented by BioMarin pursuant
to Section 3.10 or 3.11, (ii) those changes set forth on Schedule 3.12 and
(iii) the

 

-13-



--------------------------------------------------------------------------------

 

validation of a Third Party [****] pursuant to Section 3.8 of the Fill Agreement
shall not be deemed to be decisions made by BioMarin pursuant to Section 3.10
and 3.11 above and Genzyme shall bear all costs and expenses related to making
all filings and seeking approval for such changes in all countries outside of
the United States while BioMarin shall bear all costs and expenses related to
making all filings and seeking approval for such changes in the United States;
provided, however, that with respect to the changes set forth in Schedule 3.12,
priority shall be given to those changes that fall into the categories described
in clauses (a), (b) and (i) above; provided further that Genzyme’s
responsibility under this Section 3.12 with respect to the cost of making
regulatory filings and securing Regulatory Approvals outside of the United
States (A) for the changes set forth in Schedule 3.12 shall end upon the earlier
of (x) completion of such regulatory activities or (y) such time as the costs
incurred with respect to such regulatory activities equal [****] and (B) related
to the validation of a Third Party pursuant to clause (iii) above shall be for
the first [****] of such costs (thereafter, BioMarin shall be responsible for
the next [****], of such costs and BioMarin and Genzyme shall share equally any
such costs in excess of [****] (with BioMarin reimbursing Genzyme for BioMarin’s
portion of all such costs within forty-five (45) days after receipt of
reasonably detailed invoices therefor)).

 

3.13 Failure to Supply.

 

  (a) In the event that technical, regulatory or other reasons or events beyond
BioMarin’s reasonable control prevent BioMarin from producing Aldurazyme,
BioMarin will use its commercially reasonable and diligent efforts to secure a
Third Party contract manufacturer in a timely manner. All such contract
manufacturing activities will be at BioMarin’s sole cost and expense and
BioMarin shall have full authority to direct and control the contract
manufacturer and Genzyme, except as provided below, shall continue to purchase
Aldurazyme from BioMarin. Notwithstanding the foregoing, during the technology
transfer to and validation of any Third Party contract manufacturer, Genzyme
may, at its election and expense, have technical representatives present for
such activities and BioMarin will consider, but will have no obligation to
implement, any suggestions or recommendations made by such representatives.

 

  (b)

In the event that BioMarin is unable to secure a Third Party contract
manufacturer within [****] days, then BioMarin shall offer Genzyme the
opportunity to produce Aldurazyme. If Genzyme agrees to produce Aldurazyme, then
BioMarin and Genzyme shall promptly negotiate in good faith commercially
reasonable and diligent terms and conditions for such arrangement; provided,
however, BioMarin and Genzyme shall negotiate in good faith for payment amounts
and structures to compensate Genzyme for its out of pocket and internal expenses
incurred in the technology transfer and regulatory process, cost of involvement
to allow it to manufacture Aldurazyme and variable costs associated with the
actual production of Aldurazyme. If BioMarin and Genzyme enter into such
arrangement, then BioMarin will promptly initiate a technology transfer process
during which BioMarin and its

 

-14-



--------------------------------------------------------------------------------

 

subcontractors, as appropriate, will provide Genzyme or its designee with all
know-how, data and information necessary or desirable to enable Genzyme to
manufacture or have manufactured Aldurazyme for the Territory. Additionally,
BioMarin will make such employees involved in the development, manufacture and
release of Aldurazyme available to ensure a complete technology transfer is
achieved in a timely fashion.

 

  (c) In the event that BioMarin and Genzyme enter into an arrangement pursuant
to clause (b) above and BioMarin is subsequently able to resume production of
Aldurazyme, BioMarin may elect, upon [****] days prior written notice to Genzyme
to reacquire such production responsibilities from Genzyme. If BioMarin elects
to reacquire production responsibilities from Genzyme, then BioMarin will
promptly reimburse Genzyme the total amount of costs incurred by Genzyme
(including, without limitation any and all capital expenditures) in connection
with the technology transfer process described in clause (b) above, building or
acquiring capacity and resources to manufacture Aldurazyme, filing for and
obtaining all necessary Regulatory Approvals to produce Aldurazyme, and
transferring such manufacturing responsibility back to BioMarin. Such amounts to
be reimbursed by BioMarin to Genzyme pursuant to the previous sentence shall be
offset by the amount such costs have already been recovered by Genzyme pursuant
to payments made by BioMarin pursuant to clause (b) above. BioMarin shall
reimburse Genzyme for such amounts within forty-five (45) days after receipt of
reasonably detailed invoices therefor. Upon BioMarin resuming production
responsibilities from Genzyme with respect to Aldurazyme, the royalty payable by
Genzyme to BioMarin shall be increased to those levels set forth in Section 6.1
for Aldurazyme produced by BioMarin.

 

  (d) BioMarin will use its commercially reasonable and diligent efforts to
continue to produce Aldurazyme for supply to such countries in the Territory
where Aldurazyme is used or sold until such time as this Third Party
manufacturer or Genzyme, as the case may be, has been approved in all countries
in the Territory. If BioMarin is not able to do so, then Genzyme will not be
held in breach of any of its obligations due to an inability to supply Patients
and commercialize Aldurazyme in such country resulting from BioMarin’s failure
to supply product that meets the regulatory requirements in such country.

 

3.14 Certificates of Analysis. BioMarin shall perform, or cause its contract
manufacturer(s) to perform, quality assurance, control tests, and release on
each Lot of Aldurazyme, to the extent specified in and in compliance with the
Technical Agreement, before delivery and shall prepare, or cause its contract
manufacturer(s) to prepare and deliver, a written report of the results of such
tests (for purposes of Sections 3.14 through 3.17 (inclusive), such contract
manufacturer(s) shall be included in the definition of the term “BioMarin”).
Each test report shall set forth for each Lot delivered the items tested,
specifications and results in a Certificate of Analysis containing the types of
information typical for such reports or required by the FDA or other applicable
regulatory authority. BioMarin shall maintain such certificates for a period of
not less than five (5) years from the date of manufacture or for such longer
period as required under applicable requirements of the FDA or other applicable
regulatory authority.

 

-15-



--------------------------------------------------------------------------------

3.15 Certificates of Manufacturing Compliance. BioMarin shall prepare, or cause
to be prepared and delivered, and maintain for a period of not less than five
(5) years or for such longer period as required under applicable requirements of
the FDA or other applicable regulatory authority for each Lot of Aldurazyme
manufactured a certificate of manufacturing compliance containing the types of
information typical for such reports or required by the FDA or other applicable
regulatory authority, which certificate will certify that the Lot of Aldurazyme
was manufactured in accordance with the Specifications and the cGMP Regulations
as the same may be amended from time to time.

 

3.16 Regulatory Inspections; Reports. BioMarin shall advise Genzyme immediately
if an authorized agent of the FDA or other regulatory authority visits any of
manufacturing facilities used to produce Aldurazyme, for an inspection with
respect to the Aldurazyme, and of any written or oral inquiries by any such
authority about such facilities or the procedures for the manufacture, storage
or handling of Aldurazyme or the packaging, labeling, marketing, distribution,
promotion, commercialization for sale and sale of Aldurazyme. BioMarin shall
furnish to Genzyme the report and any and all correspondence issued by or
provided to such agency in connection with such visit or inquiry, to the extent
that such report or correspondence relates to Aldurazyme, within ten
(10) business days after BioMarin’s receipt of such report or correspondence, as
the case may be, and Genzyme shall have the right to comment on any response by
BioMarin to such inspecting agency. Notwithstanding the prior sentence, BioMarin
shall be under no obligation to accept any comments provided by Genzyme on any
response by BioMarin to such inspecting agency and all submissions to such
agency by BioMarin shall be at its sole and absolute discretion.

 

3.17 Access to BioMarin Facilities. Genzyme shall have the right to audit once
annually each of those portions of the manufacturing, finish processing or
storage facilities where Aldurazyme is being manufactured, finished or stored,
or any subcontractor who is manufacturing, finishing or storing Aldurazyme for
BioMarin, at any time during regular business hours and upon reasonable advance
notice to ascertain compliance with the cGMP Regulations, as the same may be
amended from time to time. Subject to the terms and conditions of Section 8.1
below, confidential information disclosed to or otherwise gathered by Genzyme
during any such audit or provided by BioMarin shall be maintained as
confidential.

 

3.18 Technical Agreement. Within ninety (90) days after the Effective Date, the
Parties shall execute and deliver a new Technical Agreement containing customary
provisions consistent with the allocation of responsibilities set forth in this
Agreement. Until a new agreement is executed and delivered, the Parties shall
operate under the existing Technical Agreement.

 

3.19

Hollister-Stier Agreement. BioMarin shall have sole responsibility for managing
the relationship with Hollister-Stier Laboratories, LLC pursuant to the Supply
Agreement

 

-16-



--------------------------------------------------------------------------------

 

by and between Hollister-Stier Laboratories, LLC and BioMarin/Genzyme LLC dated
as of November 6, 2006, as it may be amended from time to time (as amended, the
“Hollister-Stier Agreement”) and shall be solely responsible for all amounts
payable to Hollister-Stier and liabilities arising under such Agreement. As soon
as practicable after the Effective Date, BioMarin shall use its commercially
reasonable and diligent efforts to cause the Hollister-Stier Agreement to be
assigned from BioMarin/Genzyme LLC to BioMarin.

 

4. MARKETING AND SALES

 

4.1 Exclusive Right to Market, Sell and Distribute. Subject to the terms and
conditions of this Article 4, Genzyme shall have the exclusive right to
distribute, market and sell Aldurazyme throughout the world, including without
limitation all pricing and reimbursement activities. Genzyme agrees (by itself
or through its Affiliates or Third Parties selected by Genzyme at its election
and in its sole discretion) to use its commercially reasonable and diligent
efforts to establish Aldurazyme in the markets, fulfill market demand and meet
the marketing and distribution goals for Aldurazyme determined by Genzyme in its
good faith, subject to the receipt of necessary Regulatory Approvals and subject
to BioMarin’s performance of its obligations under Article 3.

 

4.2 Compliance With Laws. Genzyme shall comply with applicable laws, rules and
regulations in each country in which Aldurazyme is licensed, marketed or sold
relating to the marketing, sale and distribution of Aldurazyme. Without limiting
the foregoing, Genzyme shall comply with all U.S. federal and state laws
pertaining to price reporting and, except to the extent such compliance is
BioMarin’s responsibility as the holder of the BLA and subject to BioMarin’s
compliance with its obligations under Section 5.1.2, marketing disclosure.

 

4.3 Marketing and Distribution Expenses.

 

  4.3.1 Genzyme shall be solely responsible for payment of all Marketing Costs.

 

  4.3.2 Beginning on January 1, 2008 and continuing so long as this Agreement
remains in force, Genzyme agrees to [****].

 

  4.3.3 Genzyme shall keep complete and accurate books and records of all
Marketing Costs relating to Aldurazyme. BioMarin shall have the right, at
BioMarin’s expense, through a certified independent public accountant, to have
reasonable access upon reasonable advance notice and during normal business
hours to such books and records for the purpose of verifying the accuracy of
such Marketing Costs; provided, however, that BioMarin shall not have the right
to perform any audit work pursuant to this Section 4.3.3 unless and until
[****]. BioMarin and Genzyme shall agree in good faith upon reasonable
procedures before BioMarin’s auditors begin the audit work pursuant to this
Section 4.3.3. The report issued by such auditor shall be final, binding and
conclusive upon each of BioMarin and Genzyme. Such verifications may be
conducted not more than once in each calendar year. The books and records for
any particular calendar quarter may not be examined under this Section 4.4.3
more than once.

 

-17-



--------------------------------------------------------------------------------

  4.3.4 BioMarin agrees that all information subject to review under this
Section 4.3 (other than information directly related to Aldurazyme) is Genzyme’s
confidential information and that it shall cause its accounting firm to retain
all such information in confidence (even as to BioMarin) subject to the
confidentiality restrictions of Article 8 hereof. Notwithstanding the prior
sentence, Genzyme acknowledges and agrees that such accounting firm’s obligation
to retain all such information in confidence from BioMarin shall not apply in
the event that BioMarin and Genzyme are involved in a dispute under Section 13.8
related to this Section 4.3 and such information is necessary for BioMarin’s use
in connection with such dispute; provided, however, that BioMarin shall only use
such information in connection with such dispute and such information shall
remain subject to the confidentiality restrictions of Article 8.

 

4.4 Medical Information. Genzyme shall have sole responsibility for responding
to all requests for medical information regarding Aldurazyme. If BioMarin
receives any such requests, it shall promptly direct such requests to Genzyme.
Notwithstanding the foregoing, BioMarin may maintain a website or other
informational resources where it may publish general medical information
relating to MPS I, so long as such website complies in all respects with
applicable laws, rules and regulations. This Section 4.4 shall not prohibit
BioMarin from publishing non-medical information in its investor relations
communications, including on BioMarin’s website, provided that such publication
is consistent with the terms and conditions of Article 8.

 

4.5 Pharmacovigilance.

 

  4.5.1 Genzyme and its Affiliates will be responsible for continuing all
pharmacovigilance activities with respect to Aldurazyme, including without
limitation maintaining Aldurazyme Core Safety Information. BioMarin shall have
the right to audit, at any time during regular business hours and upon
reasonable advance notice to audit such pharmacovigiliance activities with
respect to Aldurazyme. Such audit rights shall include the right to review,
inspect and/or audit any systems or processes involved or utilized in such
pharmacovigilance activities as well as the right to review, inspect or audit
all information or data necessary to be filed with any regulatory or
governmental authority.

 

  4.5.2

In the event that the Aldurazyme Labeling Materials must be updated per new Core
Safety Information, after receipt of all necessary information and data from
Genzyme, BioMarin agrees to use its commercially reasonable and diligent efforts
make all necessary regulatory filings to FDA and obtain approvals in order to
ensure the content of Aldurazyme Labeling Materials in the United States is
in-line with the Core Safety Information. Genzyme shall be responsible for using
its commercially reasonable and diligent efforts to

 

-18-



--------------------------------------------------------------------------------

 

make such filings and obtain such approvals outside of the United States. Each
of BioMarin and Genzyme shall be given the opportunity to attend and participate
in any meetings or discussions that the other Party may have with any regulatory
authorities regarding any submissions or approvals and shall be provided with an
opportunity to review and comment upon any correspondence, submission or
communication that the other Party may have with any such regulatory authority
prior to such correspondence, submission or communication being made or
submitted to such regulatory authority.

 

  4.5.3 As of the Effective Date and throughout the term of this Agreement,
Genzyme shall maintain one or more written SOP(s) to collect Adverse Experience
information. The content of any SOP(s) shall include, but not be limited to,
specific instructions regarding the type of Adverse Experience information
collected, the time frame for collection, provisions for secure transmissions,
and inter-company processes to be used for notification of said information. In
addition to the foregoing, the Parties shall update the current guidelines and
procedures to govern receipt, processing, assessment and submission of
Aldurazyme Adverse Experience and Serious Adverse Experience reports to the FDA,
the European Commission and other regulatory authorities within sixty (60) days
after the Effective Date. Procedures described therein shall ensure compliance
with all applicable laws and regulations. The Parties acknowledge that Genzyme’s
SOPs as they exist as of the Effective Date satisfy the requirements of this
Section 5.2.1 for reports to the FDA.

 

  4.5.4 BioMarin shall have responsibility for filing all 15-day alert reports,
15-day alert follow-up reports and periodic adverse event reports to the FDA per
21 CFR §600.80. Genzyme or its designee shall have responsibility for filing
such reports outside of United States, including EMEA and other regulatory
authorities according to the local regulations.

 

4.6 Complaints. Within sixty (60) days after the Effective Date, Genzyme and
BioMarin shall develop a written protocol for exchanging information on product
complaints concerning Aldurazyme of which either Party becomes aware, so as to
allow each of Genzyme and BioMarin to comply with its regulatory obligations. At
a minimum, such protocol shall provide that the Party receiving such complaint
or information shall promptly, but in any event not later than twenty-four
(24) hours after receipt, advise the other Party (excluding, for purposes of
this Section, BioMarin/Genzyme LLC) in writing of the details of such complaint
or information, after learning of such information. Promptly thereafter, Genzyme
shall report such incident to the appropriate regulatory authorities in the
countries in which Aldurazyme is being commercialized, in accordance with the
appropriate laws and regulations of the relevant countries and authorities;
provided, however, that with respect to reports that are to be made with the
FDA, BioMarin shall make such report using the information prepared by Genzyme.
Such reporting activities shall be coordinated between Genzyme and BioMarin
where time and law permit. The Party initially receiving the complaint or
information shall provide the other Party with all follow-up information related
to such incident generated by the receiving Party or required by the other Party
to satisfy its regulatory filing obligations.

 

-19-



--------------------------------------------------------------------------------

4.7 Registries; Post-Marketing Studies.

 

  4.7.1 Registries. Genzyme shall have the responsibility for conducting the
MPS-I registry program as it exists on the Effective Date at Genzyme’s sole
expense. In the event that the scope of the registry program is expanded to
implement any Post-Marketing Studies required by regulatory authorities to be
conducted through or as part of the registry program, such costs above the
general cost of maintaining the registry program as currently conducted will be
funded by BioMarin/Genzyme LLC pursuant to the terms of the Amended and Restated
Collaboration Agreement.

 

  4.7.2 Post-Marketing Studies. With respect to any Post Marketing Studies
required by a jurisdiction where Aldurazyme does not have Regulatory Approval as
of the Effective Date, Genzyme shall, at its sole expense and in its sole
discretion, have the responsibility for conducting any such Post-Marketing
Studies that are not funded by BioMarin/Genzyme LLC pursuant to the terms of the
Amended and Restated Collaboration Agreement.

 

4.8 Use of Trademarks. Aldurazyme shall be sold under trademarks determined by
Genzyme and owned by or licensed to Genzyme or BioMarin/Genzyme LLC.

 

4.9 Records. Genzyme shall maintain complete and accurate records of all
movements and transactions involving Aldurazyme by an appropriate identifier and
by customer so that all such movements and transactions can be traced quickly
and effectively. Genzyme shall maintain such records for a minimum period of
five (5) years after the relevant movement or transaction contained in such
record. The records maintained by Genzyme pursuant to this Section 4.9 shall be
Genzyme’s confidential information under Article 8 and subject to BioMarin’s
audit rights under Section 6.5.

 

4.10 Regulatory Inspections; Reports. Genzyme shall advise BioMarin immediately
of any visit by an authorized agent of a regulatory authority to, or written or
oral inquiries by any such authority about, any Genzyme facilities (or
facilities of any subcontractors engaged by Genzyme) used to package, label or
store Aldurazyme or procedures for the filling, manufacture, storage, or
handling of Aldurazyme, or the packaging, labeling, marketing, distribution,
promotion, commercialization for sale and sale of Aldurazyme. Genzyme shall
furnish to BioMarin the report and any and all correspondence issued by or
provided to such authority in connection with such visit or inquiry to the
extent such report or correspondence relates to Aldurazyme, within ten
(10) business days after Genzyme’s receipt of such report or correspondence, as
the case may be, and BioMarin shall have the right to comment on any response by
Genzyme to such inspecting agency. Notwithstanding the prior sentence, Genzyme
shall be under no obligation to accept any comments provided by BioMarin on any
response by Genzyme to such inspecting agency and all submissions to such agency
by Genzyme shall be at its sole and absolute discretion.

 

-20-



--------------------------------------------------------------------------------

4.11 Access to Genzyme Facilities. BioMarin shall have the right to audit once
annually each of those portions of the distribution or storage facilities of
Genzyme or its Affiliates where Aldurazyme is being stored, sold or distributed,
or any subcontractor or other Third Party who is storing, selling or
distributing Aldurazyme for Genzyme, at any time during regular business hours
and upon reasonable advance notice to ascertain compliance with cGMP
Regulations, as the same may be amended from time to time. Such audit rights
shall include the right to review, inspect and/or audit any systems or processes
involved or utilized in the storage, selling or distribution of Aldurazyme as
well as the right to review, inspect or audit all information or data necessary
to be filed with any regulatory authority (including the FDA) or related to the
BLA. Genzyme shall furnish to BioMarin any report or correspondence issued by or
provided to any governmental authority in connection with any governmental visit
or inquiry regarding the facilities at which Genzyme, its Affiliates or any
Third Party stores, sells or distributes Aldurazyme or the procedures related
thereto. Subject to the terms and conditions of Section 8.1 below, confidential
information disclosed to or otherwise gathered by BioMarin during any such audit
or provided by Genzyme shall be maintained as confidential.

 

4.12 Third Party Licenses. Genzyme hereby agrees to pay any and all royalties,
sublicense fees and other costs owed by BioMarin/Genzyme LLC with respect to the
manufacture or sale of Aldurazyme to any Third Party pursuant to the terms and
conditions of the Third Party Licenses. Genzyme further agrees to fulfill any
and all of the reporting obligations BioMarin/Genzyme LLC may have to any Third
Party related to Aldurazyme by virtue of the Third Party Licenses.

 

4.13 Suspension of Distribution. Each Party shall notify the other promptly if
it becomes aware of a problem with the quality of Aldurazyme distributed in the
Territory, or a directive from the FDA, the EMEA or any other applicable
regulatory authority related to Aldurazyme distributed in the Territory. Upon
receipt of any such notice from BioMarin, Genzyme may suspend sales and
distribution of Aldurazyme in the Territory, at its reasonable discretion. After
any such suspension, BioMarin and Genzyme shall consult in good faith to
determine whether and when to resume sales and distribution of Aldurazyme;
provided, however, that no such suspension shall be deemed to be a default by
Genzyme hereunder except to the extent that Genzyme does not resume sales and
distribution of Aldurazyme within fifteen (15) business days after the Parties
agree that such quality problem has been resolved.

 

5. REGULATORY MATTERS.

 

5.1 Marketing and Regulatory Approvals.

 

  5.1.1

Marketing Applications. Genzyme shall be responsible, in its sole discretion and
at its sole expense, for filing Marketing Applications for Aldurazyme in each
country, other than as expressly provided in Sections 3.10, 3.11, 3.12 and
5.1.2, in which Aldurazyme is licensed, marketed or sold, up to and including
Marketing Application Approval, and for thereafter maintaining such Marketing
Application Approvals. In connection with Genzyme’s filing

 

-21-



--------------------------------------------------------------------------------

 

of Marketing Applications, BioMarin shall provide Genzyme with a copy, in
English, of all necessary supporting information and data when required, to
prepare appropriate regulatory submissions affecting approval and maintenance of
market or of product pricing. Nothing in this Article 5 shall be deemed to
require Genzyme to file Marketing Applications and obtain Marketing Application
Approvals in each country in the Territory; Genzyme shall determine in good
faith where and when to file and maintain such applications and approvals in a
manner consistent with its obligation to use its commercially reasonable and
diligent efforts to commercialize Aldurazyme.

 

  5.1.2 Regulatory Approvals.

 

  (a) Genzyme shall be responsible at its sole expense: (i) for the filing of
all reports, documents or other information regarding Aldurazyme required by the
EMEA or any other governmental agency or body outside of the United States
having jurisdiction related to Aldurazyme and for securing all necessary
Regulatory Approvals and for ensuring that Aldurazyme remains in good standing
with all such governmental agencies or bodies and all other applicable
jurisdictions (other than the United States) for as long as Genzyme determines
to market and sell Aldurazyme in such jurisdictions; and (ii) for obtaining and
maintaining all permits and licenses necessary to enable Genzyme to distribute
Aldurazyme under this Agreement. Genzyme agrees to provide BioMarin with copies
of all filings, reports, documents or other information provided by it to any
regulatory authority outside of the United States related to Aldurazyme within
thirty (30) days of making such filing with such regulatory authority.

 

  (b) BioMarin shall be responsible at its sole expense: (i) for the filing of
all reports, documents or other information regarding Aldurazyme required by the
FDA or any other governmental agency in the United States having jurisdiction
related to Aldurazyme and for securing all necessary Regulatory Approvals and
for ensuring that Aldurazyme remains in good standing with the FDA and such
other governmental agencies; and (ii) for obtaining and maintaining all permits
and licenses to enable BioMarin to produce Aldurazyme for the global market
under this Agreement. BioMarin agrees to provide Genzyme with copies of all
filings, reports, documents or other information provided by it to any
regulatory authority in the United States related to Aldurazyme within thirty
(30) days of making such filing with such regulatory authority.

 

  (c)

All regulatory filings for Aldurazyme in the United States will be filed by and
in the name of BioMarin. BioMarin agrees that: (i) it shall hold the licenses
issued in respect of such Regulatory Approval filings, and maintain control over
the manufacturing facilities, equipment and personnel, to the extent required by
the Regulatory Scheme; (ii) it shall maintain compliance with the applicable
Regulatory Scheme; (iii) each of the Parties shall have an irrevocable right of
access and reference to such Regulatory Approval filings, licenses and
facilities in connection with its exercise of its rights and performance of its
obligations under this Agreement, the Amended and Restated Collaboration
Agreement and

 

-22-



--------------------------------------------------------------------------------

 

the Fill Agreement; and (iv) it shall comply with the provisions of Article 12
hereof with respect to the ownership and/or disposition of such Regulatory
Approvals in the event this Agreement is terminated and that it will provide the
level of cooperation described in this Agreement in connection therewith.

 

  (d) All regulatory filings for Aldurazyme outside of the United States will be
filed by and in the name of Genzyme or its designee. Genzyme agrees that: (i) it
shall hold the licenses issued in respect of such Regulatory Approval filings,
maintain control over the distribution facilities, equipment and personnel, and
engage in pharmacovigilence to the extent required by the Regulatory Scheme;
(ii) it shall maintain compliance with the applicable Regulatory Scheme;
(iii) each of the Parties shall have an irrevocable right of access and
reference to such Regulatory Approval filings, licenses and facilities in
connection with its exercise of its rights and performance of its obligations
under this Agreement, the Amended and Restated Collaboration Agreement and the
Fill Agreement; and (iv) it shall comply with the provisions of Article 12
hereof with respect to the ownership and/or disposition of such Regulatory
Approvals in the event this Agreement is terminated and that it will provide the
level of cooperation described in this Agreement in connection therewith.

 

  (e) No Party may assign or otherwise transfer a Regulatory Approval for
Aldurazyme without the prior written consent of the other Parties; provided,
however, that either BioMarin or Genzyme may, without such consent, assign such
Regulatory Approvals (i) in connection with a corporate reorganization, to any
member of an affiliated group, all or substantially all of the equity interest
of which is owned and controlled by such Party or its direct or indirect parent
corporation or (ii) in connection with a merger, consolidation or sale of
substantially all of such Party’s assets to an unrelated Third Party; provided,
however, that such Regulatory Approvals shall not be transferred separate from
this Agreement and the Related Agreements and all or substantially all of such
Party’s other business assets, including without limitation those business
assets that are the subject of this Agreement. Any purported assignment in
violation of this Section 5.1.2(e) shall be void.

 

5.2 Recalls.

 

  5.2.1

BioMarin may, in its sole discretion, determine whether or when to initiate any
recalls of Aldurazyme in the United States and Genzyme may, in its sole
discretion, determine whether or when to initiate any recalls of Aldurazyme
anywhere else in the world. As of the Effective Date and throughout the term of
this Agreement, BioMarin and Genzyme shall prepare and maintain a written SOP,
to handle any recalls of Aldurazyme. Such SOP shall include, without limitation,
prior notice to and consultation with the other Party of any recall; provided,
however, that in no event shall such consultation be deemed to limit or
supersede the Parties’ ability to make recall decisions in their sole discretion
pursuant to the first sentence hereof. Genzyme shall transmit recall decision
information to BioMarin to Vice President,

 

-23-



--------------------------------------------------------------------------------

 

Regulatory Affairs, by phone at (415) 506-6708 or facsimile at (415) 506-6306.
BioMarin shall transmit recall decision information to Genzyme to Regulatory
Affairs/QA, attention: Vice President, Regulatory Affairs and Corporate Quality
Compliance, by phone at (508) 661-6172 or facsimile at (508) 661-8851. In the
event that (i) any regulatory authority or other governmental agency or
authority issues a request or directive or orders that Aldurazyme be recalled or
retrieved, (ii) a court of competent jurisdiction orders that Aldurazyme be
recalled or retrieved or (iii) a Party determines that Aldurazyme should be
recalled, retrieved or a “Dear Doctor” letter is required relating to
restrictions on use of Aldurazyme in a country for which it is responsible, the
Party responsible for the relevant country pursuant to the first sentence hereof
shall conduct such activity and the Parties shall take all appropriate
corrective actions and shall execute the steps detailed in the SOP. To the
extent practicable, the Parties shall coordinate the notices of any such recall
to be delivered to regulatory authorities (including the timing thereof).
Genzyme and BioMarin shall cooperate fully with one another in conducting such
action. Genzyme shall destroy units of Aldurazyme lawfully recalled only upon
BioMarin’s (or any regulatory authority’s) written instruction to destroy such
units of Aldurazyme, and only then in accordance with BioMarin’s procedures and
instructions. Otherwise, Genzyme may return the recalled units of Aldurazyme to
BioMarin in accordance with BioMarin’s instructions within thirty (30) days
after completion of the action. In the event that either BioMarin or Genzyme
becomes aware of circumstances that may necessitate a recall of Aldurazyme in
any country for which it is not responsible pursuant to this Section 5.2, it
will promptly notify the other Party of such circumstances.

 

  5.2.2 In the event a recall results from the manufacture of Aldurazyme
(including without limitation changes made pursuant Sections 3.11 and 3.12
hereof) or BioMarin’s negligence or willful misconduct, BioMarin shall be
responsible for the expenses thereof. In the event a recall results from
Genzyme’s filling, packaging, labeling or storage of Aldurazyme, or Genzyme’s
negligence or willful misconduct (including without limitation any negligence or
willful misconduct resulting in adulteration of Aldurazyme), Genzyme shall be
responsible for the expenses thereof. Otherwise, the Parties shall share equally
the expenses of the action. For purposes of this Agreement, the expenses of the
action shall be the expenses of notification and return or destruction (if such
destruction is authorized by BioMarin or the applicable regulatory authority) of
units of the recalled Aldurazyme, the cost of replacement of the recalled
Aldurazyme, and any costs directly associated with the distribution of
replacement Aldurazyme. For the avoidance of doubt, amounts payable under
Article 6 hereof shall only be payable on Aldurazyme used to replace the
recalled Aldurazyme (not on the returned Aldurazyme itself).

 

-24-



--------------------------------------------------------------------------------

6. PAYMENTS.

 

6.1 Transfer Royalties.

 

  (a) For the Aldurazyme supplied by BioMarin to Genzyme pursuant to Article 3,
Genzyme shall pay to BioMarin the following royalties based upon the Annual Net
Sales of Aldurazyme:

 

Annual Net Sales

--------------------------------------------------------------------------------

   Royalty Payment %


--------------------------------------------------------------------------------

 

of between $0 and $130,000,000

   39.5 %

of between $130,000,001 and $140,000,000

   40 %

of between $140,000,001 and $155,000,000

   42 %

of between $155,000,001 and $170,000,000

   44 %

of between $170,000,001 and $185,000,000

   46 %

of between $185,000,001 and $200,000,000

   48 %

of $200,000,001 and above

   50 %

 

As used herein, “Annual Net Sales” shall mean total aggregate Net Sales of all
Aldurazyme sold in the particular calendar year.

 

  (b) It is expressly understood that the royalty payment to be made by Genzyme
to BioMarin pursuant to Section 6.1(a) shall be based on a tiered structure. For
instance, if total Annual Net Sales are $145,000,000, the royalty payable from
Genzyme to BioMarin pursuant to the methodology outlined in Section 6.1(a) would
be equal to $57,450,000, calculated as follows: ($130,000,000 x 39.5%) +
($10,000,000 x 40%) + ($5,000,000 x 42%).

 

  (c) In the event that the [****] Aldurazyme in any country in which Aldurazyme
has received all necessary Regulatory Approvals and, if applicable, pricing
approvals as of the Effective Date (“Existing Markets”) is [****] over any
calendar quarter, then [****]. The term [****] for purposes of this clause
(c) shall mean a [****] of Aldurazyme.

 

  (d) Notwithstanding the foregoing,

 

-25-



--------------------------------------------------------------------------------

(i) BioMarin agrees to supply Genzyme’s requirements of Aldurazyme for
compassionate use and expanded access programs free of charge, concurrent with
delivery of commercial vials, in an amount equal to [****]. Thereafter, BioMarin
agrees to supply additional vials to Genzyme during the relevant calendar year
for such compassionate use and expanded access programs for [****] until it has
provided an additional [****] of Aldurazyme. Thereafter, any additional vials
required by Genzyme in the relevant calendar year for such compassionate use and
expanded access programs shall be provided by BioMarin at [****]. The term
“vial” for purposes of this clause (d)(i) shall mean a 2.9 mg vial of
Aldurazyme; and

 

(ii) BioMarin agrees that Genzyme may use up to [****] vials per Lot of
Aldurazyme delivered to Genzyme to supply Genzyme’s requirements of Aldurazyme
for appropriate acceptance testing and required in-country release testing and
final Lot testing free of charge. Genzyme shall account for any Aldurazyme so
used in the quarterly report described in Section 6.4.

 

6.2 Quarterly Payments. Genzyme shall pay all amounts owed to BioMarin for
Aldurazyme pursuant to Section 6.1 on a quarterly basis within forty-five
(45) days after the end of each calendar quarter. In computing the royalty
payable for any quarter, the Parties shall take into account the aggregate Net
Sales to date from the beginning of the relevant calendar year.

 

6.3 Monthly Reports. Within [****] business days after the end of each calendar
month, Genzyme shall provide BioMarin with a preliminary report of Net Sales of
Aldurazyme for the immediately proceeding month (a “Flash Report”). As soon as
practicable, but in no event later than [****] business days after the end of
each calendar month, Genzyme shall provide BioMarin with a final report of Net
Sales of Aldurazyme for the immediately proceeding month. Such monthly reports
shall not include inventory data.

 

6.4 Quarterly Reports. Within forty-five (45) business days after the end of
each calendar quarter, Genzyme shall provide BioMarin with a true accounting of
all payment obligations, if any, owed in accordance with this Article 6,
together with a statement setting out all details necessary to calculate the
amounts actually due hereunder with respect to Net Sales made in that calendar
quarter, including vials of Aldurazyme sold on a country-by-country basis, gross
sales of Aldurazyme in that calendar quarter including vials of Aldurazyme sold
on a country-by-country basis, Net Sales in that calendar quarter on a
country-by-country basis, all relevant deductions, and all relevant exchange
rate conversions. Any additional payments owed by Genzyme to BioMarin shall
accompany such statement.

 

6.5 Sales Records; Audit.

 

  6.5.1

Genzyme shall keep complete and accurate books and records of all Net Sales of
Aldurazyme on a country-by-country basis. BioMarin shall have the right, at
BioMarin’s expense, through a certified independent public accountant, to have
reasonable access upon reasonable advance notice and during normal business
hours to such books and records for the sole purpose

 

-26-



--------------------------------------------------------------------------------

 

of verifying the accuracy of the royalty report and payments under this Article
6 in respect of any calendar quarter ending not more than thirty-six (36) months
prior to the date of such notice. BioMarin and Genzyme shall agree in good faith
upon reasonable procedures before BioMarin’s auditors begin the audit work
pursuant to this Section 6.5.1. Such verifications may be conducted not more
than once in each calendar year during the term of this Agreement and once
during the three (3) year period following the expiration or termination of this
Agreement. The records and royalty reports for any particular calendar quarter
may not be examined under this Section 6.5.1 more than once.

 

  6.5.2 In the event such audit concludes that adjustments should be made in
BioMarin’s favor, then any appropriate payments (plus accrued interest as
determined by Section 6.8) shall be paid by Genzyme within [****] days after the
date Genzyme receives BioMarin’s accounting firm’s written report so concluding,
unless Genzyme shall have a good faith dispute as to the conclusions set forth
in such written report in which case Genzyme shall provide written notice to
BioMarin within such [****] day period of the nature of its disagreement with
such written report. The Parties shall thereafter, for a period of sixty
(60) days, attempt in good faith to resolve such dispute and if they are unable
to do so then the matter will be submitted to dispute resolution in accordance
with Section 13.8 hereof. Any overpayments by Genzyme will be promptly refunded
by BioMarin to Genzyme with interest calculated as provided in Section 6.8 from
the date such overpayment was made. If any such examination reveals an
underpayment to BioMarin in excess of [****] for the examined period, then
Genzyme shall promptly reimburse BioMarin for the costs of such examination
within forty-five (45) days after receipt of a reasonably detailed invoice
therefor unless Genzyme is disputing such conclusion as provided above.

 

  6.5.3 BioMarin agrees that all information subject to review under this
Section 6.5 (other than information directly related to Aldurazyme) is Genzyme’s
confidential information and that it shall cause its accounting firm to retain
all such information in confidence (even as to BioMarin) subject to the
confidentiality restrictions of Article 8 hereof. Notwithstanding the prior
sentence, Genzyme acknowledges and agrees that such accounting firm’s obligation
to retain all such information in confidence from BioMarin shall not apply in
the event that BioMarin and Genzyme are involved in a dispute under Section 13.8
related to this Section 6.5 and such information is necessary for BioMarin’s use
in connection with such dispute; provided, however, that BioMarin shall only use
such information in connection with such dispute and such information shall
remain subject to the confidentiality restrictions of Article 8.

 

6.6

Taxes. Any taxes, levies or similar governmental charges, now in force or
enacted in the future, however designated (“Taxes”) including related penalties
and interest, imposed by

 

-27-



--------------------------------------------------------------------------------

 

any governmental authority on or measured or incurred by the sale or shipment of
Aldurazyme by BioMarin to Genzyme or the sale of Aldurazyme by Genzyme shall be
paid by Genzyme. Notwithstanding anything to the contrary herein, each Party
shall be solely responsible with respect to its own income Taxes.

 

6.7 Payment for Unsold Aldurazyme. [****]

 

6.8 Payment Terms. All sums due under this Agreement shall be payable in United
States dollars. Monetary conversion from the currency of a foreign country in
which Aldurazyme is sold into United States currency shall be calculated in
accordance with GAAP using the average of the relevant daily exchange rates for
each month of the calendar quarter based on rates published by Bloomberg. All
payments to be made under this Agreement shall be paid by check or wire transfer
as selected by paying Party, and shall be delivered to such address or wired to
such account or accounts as the Party owned such payment shall designate from
time to time in writing to the paying Party. Any such payment shall be deemed to
have been paid when received with respect to check payments or when recorded in
the proper account with respect to wire transfer payments.

 

6.9 Late Fees; Collection Costs. If any amounts due under this Agreement are not
made when due, the Party from whom such payment was due will be charged a late
charge of [****] per month determined on a daily basis from the date due until
the date paid. Payment of such late charges alone (i.e., without the late
payment itself) will not excuse or cure the breach or default for late payment.
If either BioMarin or Genzyme retains a collection agency, attorney or other
person or entity to collect overdue payments, all collection costs, including
but not limited to reasonable attorneys’ fees and expenses, will be paid by the
Party from whom such payment was due.

 

6.10 No Deductions. No part of any amount payable by a Party may be reduced due
to any counterclaim, set-off, adjustment or other right that such Party may have
against another Party, except with respect to Aldurazyme that is returned to
BioMarin in accordance with Section 3.9 or 5.2.

 

7. RESEARCH AND DEVELOPMENT

 

7.1 Independent Research and Development Activities. Except as otherwise
provided herein or in the Amended and Restated Collaboration Agreement, to the
extent that the Steering Committee (as defined in the Amended and Restated
Collaboration Agreement) does not exercise the right of first refusal granted to
BioMarin/Genzyme LLC under Section 3.1.5 or Article 5 of the Amended and
Restated Collaboration Agreement, each of BioMarin and Genzyme shall have the
right to independently conduct, at its own expense, any research or development
of Aldurazyme, including without limitation Post-Marketing Studies and through
investigator-initiated studies.

 

7.2 Access to Data. Each Party shall provide the other Party will full access to
the data generated in any research and development activities conducted with
Aldurazyme, and the other Party shall be free to use such information to perform
its obligations under this Agreement or any Related Agreement.

 

-28-



--------------------------------------------------------------------------------

8. CONFIDENTIALITY.

 

8.1 Nondisclosure Obligations. Except as otherwise provided in this Article 8,
during the term of this Agreement and for a period of five (5) years thereafter,
the Parties shall maintain in confidence and use only for purposes specifically
authorized under this Agreement any information furnished to it by the other
Party hereto pursuant to this Agreement which if disclosed in tangible form is
marked “Confidential” or with other similar designation to indicate its
confidential or proprietary nature or if disclosed orally or by inspection is
indicated orally to be confidential or proprietary by the Party disclosing such
information at the time of such disclosure and is confirmed in writing as
confidential or proprietary by the disclosing Party (describing in reasonable
detail the information to be treated as confidential) within a reasonable time
after such disclosure (collectively, “Information”).

 

To the extent it is reasonably necessary or appropriate to fulfill its
obligations or exercise its rights under this Agreement, the Amended and
Restated Collaboration Agreement or the Fill Agreement, a Party may disclose
Information of the other Party it is otherwise obligated under this Section 8.1
not to disclose to its Affiliates, permitted sublicensees, consultants, outside
contractors and clinical investigators, on a need-to-know basis and on the
condition that such entities or persons agree to keep the Information
confidential for the same time periods and to substantially the same extent as
such Party is required to keep such Information confidential; and a Party or its
permitted sublicensees may disclose such Information to government or other
regulatory authorities to the extent that such disclosure is reasonably
necessary to obtain patents or authorizations to conduct clinical trials or to
file and maintain Regulatory Approvals with and to market commercially
Aldurazyme. The obligation not to disclose Information shall not apply to any
part of such Information that: (i) is or becomes patented, published or
otherwise becomes publicly known other than by acts of the Party obligated not
to disclose such Information or its Affiliates or sublicensees in contravention
of this Agreement; (ii) can be shown by written documents to have been disclosed
to the receiving Party or its Affiliates or sublicensees by a Third Party,
provided that such Information was not obtained by such Third Party directly or
indirectly from the disclosing Party under this Agreement; (iii) prior to
disclosure under this Agreement was already in the possession of the receiving
Party or its Affiliates or sublicensees, provided that such Information was not
obtained directly or indirectly from the disclosing Party under this Agreement;
(iv) can be shown by written documents to have been independently developed by
the receiving Party or its Affiliates without breach of any of the provisions of
this Agreement; or (v) is required to be disclosed by the receiving Party to
comply with applicable laws or regulations, or with a court or administrative
order, provided that the receiving Party notifies the disclosing Party in
writing prior to any such disclosure and agrees to use reasonable efforts to
secure confidential treatment thereof prior to its disclosure (whether by
protective order or otherwise).

 

-29-



--------------------------------------------------------------------------------

8.2 Terms of this Agreement; Press Releases. The Parties agree to seek
confidential treatment for any filing of this Agreement with the Securities and
Exchange Commission and shall agree upon the content of the request for
confidential treatment made by each Party in respect of such filing. Except as
permitted by the foregoing provisions or as otherwise required by law, each of
the Parties agrees not to disclose any terms or conditions of this Agreement to
any Third Party without the prior consent of the other Parties; provided that
each of BioMarin and Genzyme shall be entitled to disclose the terms of this
Agreement without such consent to its advisors and potential investors or other
financing sources on the condition that such entities or persons agree to keep
such terms confidential for the same time periods and to the same extent as such
Party is required to keep such terms confidential. The Parties agree that all
press releases related to Aldurazyme shall be issued jointly by BioMarin and
Genzyme and that the Party preparing any such press release shall provide the
other Party with a draft thereof reasonably in advance of disclosure so as to
permit the other Party to review and comment on such press release.
Notwithstanding the foregoing, the Parties shall agree upon a press release to
announce the execution of this Agreement, together with a corresponding
Question & Answer outline for use in responding to inquiries about the
Agreement; thereafter, BioMarin and Genzyme may each disclose to Third Parties
the information contained in such press release and Question & Answer outline
without the need for further approval by the other.

 

9. REPRESENTATIONS AND WARRANTIES.

 

9.1 General Representations and Warranties. Each Party hereby represents and
warrants:

 

  9.1.1 Duly Organized. It is a corporation (or limited liability company as the
case may be) duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation (or organization as the case may
be), is qualified to do business and is in good standing as a foreign
corporation (or limited liability company as the case may be) in each
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent it
from performing its obligations under this Agreement and has all requisite
corporate power (or limited liability power as the case may be) and authority to
conduct its business as now being conducted, to own, lease and operate its
properties and to execute, deliver and perform this Agreement.

 

  9.1.2 Authorization. It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder. The person executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action.

 

  9.1.3 No Third Party Approval. No authorization, consent, approval, license,
exemption of, or filing or registration with, any court or governmental
authority or regulatory body (other than health regulatory authorities) is
required for the due execution, delivery or performance by it of this Agreement,
except as provided herein.

 

-30-



--------------------------------------------------------------------------------

  9.1.4 Enforceable Agreement. This Agreement has been duly and validly executed
and delivered, and assuming it is a legally enforceable agreement of the other
Parties hereto, constitutes the legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws now or hereinafter in effect relating to creditors’ rights
generally or to general principles of equity.

 

  9.1.5 No Violation. None of the execution, delivery or performance of this
Agreement by such Party, nor the consummation by such Party of the transactions
contemplated hereby will (i) result in a violation of any provision of such
Party’s charter documents or by-laws; or (ii) with or without the giving of
notice or the lapse of time, or both, conflict with, or result in any violation
or breach of, or constitute a default under, or result in any right to
accelerate or result in the creation of any lien, charge or encumbrance pursuant
to, or right of termination under, any provision of any material agreement to
which such Party is a party or by which such Party or any of its assets or
properties are bound or which is applicable to such Party or any of its assets
or properties.

 

  9.1.6 No Debarment. It is not currently debarred, suspended, or otherwise
excluded by the FDA or any other regulatory authority from conducting business
and shall not knowingly use in connection with this Agreement the services of
any person debarred by the FDA.

 

  9.1.7 Accuracy of Data. All laboratory, scientific, technical and/or other
data submitted by or on behalf of such Party, as the case may be, relating to
Aldurazyme shall, to the best of its knowledge, be true and correct and shall
not contain any material falsification, misrepresentations or omissions.

 

9.2 Additional Representations and Warranties.

 

  9.2.1 Genzyme Warranties. Genzyme warrants that the Aldurazyme sold pursuant
to Article 4 hereof will be marketed and sold in all material respects in
accordance with the conditions of any applicable Marketing Application
Approvals, Regulatory Approvals, any applicable labeling claims and any
applicable requirements of the Regulatory Scheme regarding the promotion, sale
and marketing of Aldurazyme (except to the extent any of the foregoing is the
responsibility of BioMarin as the holder of the BLA).

 

  9.2.2 BioMarin Warranties.

 

  (a)

BioMarin warrants that the Aldurazyme delivered by BioMarin pursuant to Article
3 hereof will conform in all material respects to the Specifications, the

 

-31-



--------------------------------------------------------------------------------

 

conditions of any applicable Regulatory Approvals regarding the manufacturing
process and any applicable requirements of the Regulatory Scheme regarding the
manufacturing process.

 

  (b) When each Lot of Aldurazyme leaves BioMarin’s facility, such Lot shall be
of good, merchantable and usable quality, free of defects in material and
workmanship, suitable for the purposes for which Aldurazyme is to be used, and
shall not be adulterated or misbranded due to any defect caused by BioMarin
within the meaning of the U.S. Regulatory Scheme and other substantially similar
laws and statutes in any country outside the United States in which Aldurazyme
is to be sold.

 

  (c) The manufacturing facilities for Aldurazyme shall conform in all material
respects to the standards of those Regulatory Authorities with jurisdiction over
such facilities, including, but not limited to, those set forth in the cGMP
Regulations.

 

  9.2.3 No Representations or Warranties as to Safety of Aldurazyme or
Specifications as of the Effective Date.

 

  (a) Each of the Parties acknowledges that none of the other Parties nor their
respective personnel are obligated to engage in any refinement or development of
Aldurazyme pursuant to the terms of this Agreement other than with respect to
BioMarin, the production of Aldurazyme pursuant to the Specifications or as
approved by BioMarin and any refinement and development required as a result of
any changes to Aldurazyme made pursuant to Section 3.

 

  (b) Each of the Parties acknowledges that the Specifications as they exist as
of the Effective Date have been jointly developed by the Parties pursuant to the
terms of the Original Collaboration Agreement.

 

  (c) BioMarin/Genzyme LLC and Genzyme acknowledge that other than [****] each
Lot of Aldurazyme by BioMarin as required by the Specifications, the applicable
Regulatory Approvals and the applicable requirements of the Regulatory Scheme
(including without limitation cGMP Regulations) and/or the Technical Agreement,
BioMarin shall not be in any way responsible for [****].

 

9.3 Disclaimer of Representations and Warranties. EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT OR IN A RELATED AGREEMENT, NONE OF BIOMARIN, GENZYME
OR BIOMARIN/GENZYME LLC MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND THE NON-INFRINGEMENT OF
ANY THIRD-PARTY PATENTS OR PROPRIETARY RIGHTS. ALL UNIFORM COMMERCIAL CODE
WARRANTIES ARE EXPRESSLY DISCLAIMED BY THE PARTIES.

 

-32-



--------------------------------------------------------------------------------

9.4 Limitation of Liability. EXCEPT WITH RESPECT TO CLAIMS FOR INDEMNIFICATION
UNDER ARTICLE 11 HEREOF AND AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
IT IS AGREED BY THE PARTIES THAT NO PARTY SHALL BE LIABLE TO ANOTHER PARTY FOR
ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF
SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME.

 

10. LICENSE GRANTS: PATENT PROSECUTION AND LITIGATION.

 

10.1 License Grants. Pursuant to the terms and conditions of Article 3 of the
Amended and Restated Collaboration Agreement, the Parties have granted each
other licenses with respect to all Patent Rights, Technology and Manufacturing
Know-How owned or Controlled by the Parties related to Collaboration Products in
the Field.

 

10.2 Rights and Obligations of the Parties. The rights and obligation of the
Parties with respect to filing, prosecution and maintenance of all Patent
Rights, defense of Third Party infringement claims and enforcement of Patent
Rights are set forth in Article 9 of the Amended and Restated Collaboration
Agreement.

 

11. INDEMNITY.

 

11.1 In Favor of BioMarin. Genzyme shall defend, indemnify and hold harmless
each of BioMarin, its Affiliates and their respective officers, directors and
employees (collectively, the “BioMarin Indemnified Parties”) from and against
any and all claims, demands, losses, damages, liabilities, settlement amounts,
costs or expenses whatsoever (including reasonable attorneys’ fees and costs)
(collectively, “Losses”) (i) arising from or related to any claim, action or
proceeding asserted by a Third Party (a “Third Party Claim”) against any
BioMarin Indemnified Party arising from Genzyme’s breach of this Agreement or
negligence or willful misconduct in connection with its performance of its
obligations under this Agreement or (ii) allocated to it in Section 11.3, except
to the extent (which shall reduce Genzyme’s indemnification obligation
hereunder) in the case of (i) and (ii) such Losses also arise from BioMarin’s
breach of any warranty or representation herein, BioMarin’s failure to perform
any covenant herein, or any negligent or willful act or omission of BioMarin in
performing its obligations under this Agreement.

 

11.2

In Favor of Genzyme. BioMarin shall defend, indemnify and hold harmless each of
Genzyme, its Affiliates and their respective officers, directors and employees
(collectively, the “Genzyme Indemnified Parties”) from and against any and all
Losses (i) arising from or related to any Third Party Claim against any Genzyme
Indemnified Party arising from BioMarin’s breach of this Agreement or negligence
or willful misconduct in connection with its performance of its obligations
hereunder, (ii)

 

-33-



--------------------------------------------------------------------------------

 

arising from or related to any Third Party Claim against any Genzyme Indemnified
Party and lost profits of Genzyme, in each case, resulting from an interruption
in the supply of Aldurazyme due to changes implemented by BioMarin pursuant to
Section 3.10 or 3.11 (other than any change made at the request or direction of
any regulatory authority) or (iii) allocated to it in Section 11.3, except to
the extent (which shall reduce BioMarin’s indemnification obligation hereunder),
in each of case (i), (ii) and (iii) such Losses also arise from Genzyme’s breach
of any warranty or representation herein, Genzyme’s failure to perform any
covenant herein, or any negligent or willful act or omission of Genzyme in
performing its obligations under this Agreement.

 

11.3 Product Liability. If any Party receives a Third Party Claim or suffers any
Losses relating to product liability, the other Party shall contribute to such
Losses to the extent set forth in this Section 11.3.

 

  11.3.1 Alleged Design Defect Regarding Aldurazyme. Each of the Parties
acknowledge and agree that Aldurazyme produced using the Specifications in
effect as of the Effective Date was produced through their joint efforts. To the
extent that a Third Party Claim is asserted against any of the Parties or any of
their Affiliates related to a design defect in Aldurazyme meeting the
Specifications in effect as of the Effective Date, the Parties acknowledge and
agree that they shall each be responsible for fifty percent (50%) of all Losses
incurred by the Parties and their Affiliates arising from such a Third Party
Claim. To the extent that the Specifications are modified after the Effective
Date pursuant to Sections 1.50 and 3.11 and any of the Parties is found to be
responsible for any claims related to a design defect in the production of
Aldurazyme pursuant to such modified Specifications, the Parties acknowledge and
agree that BioMarin shall be responsible for one hundred percent (100%) of all
Losses incurred by the Parties and their Affiliates arising from such a Third
Party Claim except to the extent such Losses also arise from Genzyme’s breach of
any warranty or representation herein, Genzyme’s failure to perform any covenant
herein, or the negligent or willful act or omission of Genzyme in performing its
obligations under this Agreement, in which case liability shall be apportioned
between BioMarin and Genzyme as appropriate.

 

  11.3.2 Alleged Manufacturing Defect Regarding Aldurazyme. Notwithstanding
Section 11.3.1, the Parties acknowledge and agree that to the extent that a
Third Party Claim is asserted against Genzyme or any of its Affiliates related
to the manufacturing, storing, handling, delivery, US regulatory compliance of
Aldurazyme by BioMarin or its Affiliates or Third Parties engaged by or on
behalf of BioMarin (including without limitation Hollister-Stier), any and all
Losses incurred by Genzyme or its Affiliates arising from such Third Party Claim
shall be the sole responsibility of BioMarin except to the extent such Losses
arise from Genzyme’s breach of any warranty or representation herein, Genzyme’s
failure to perform any covenant herein, or the negligent or willful act or
omission of Genzyme in performing its obligations under this Agreement, in which
case liability shall be apportioned between BioMarin and Genzyme as appropriate.

 

-34-



--------------------------------------------------------------------------------

  11.3.3 Alleged Non-Manufacturing Defect Regarding Aldurazyme. Notwithstanding
Section 11.3.1, the Parties acknowledge and agree that to the extent that a
Third Party Claim is asserted against BioMarin or any of its Affiliates related
to the storage, handling, delivery, non-US regulatory compliance, labeling,
marketing, distribution or sale of Aldurazyme by Genzyme or its Affiliates or
Third Parties engaged by or on behalf of Genzyme, any and all Losses incurred by
BioMarin or its Affiliates arising from such Third Party Claim shall be the sole
responsibility of Genzyme except to the extent such Losses arise from BioMarin’s
breach of any warranty or representation herein, BioMarin’s failure to perform
any covenant herein, or the negligent or willful act or omission of BioMarin in
performing its obligations under this Agreement, in which case liability shall
be apportioned between BioMarin and Genzyme as appropriate.

 

11.4 Indemnification and Contribution Procedures.

 

  11.4.1 Indemnification Procedure. In a circumstance where one Party is
required to indemnify the other Party for one hundred percent (100%) of the
Losses arising from any Third Party Claim, a Party or any of its Affiliates or
their respective directors, officers, employees or agents (the “Indemnitee”)
that intends to claim indemnification under this Article 11 shall promptly
notify the other Party (the “Indemnitor”) of any Losses in respect of which the
Indemnitee intends to claim such indemnification, and if the Indemnitor confirms
in writing that it will indemnify the Indemnitee for one hundred percent
(100%) of such Loss, then the Indemnitor shall have the right to assume the
defense thereof with counsel of its choice, subject to the consent of the
non-Indemnifying Party, which consent will not be unreasonably withheld, delayed
or conditioned; provided, however, that an Indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitor,
if representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential conflicting interests between
such Indemnitee and any other Party represented by such counsel in such
proceedings. The Indemnitor shall not be responsible for the fees and expenses
of more than one counsel to all Indemnitees. The indemnity in this Article 11
shall not apply to amounts paid in settlement of any Third Party Claim if such
settlement is effected without the prior written consent of any Indemnitor,
which consent shall not be unreasonably withheld, delayed or conditioned. The
failure to deliver notice to an Indemnitor within a reasonable time after the
commencement of any such Third Party Claim shall not relieve such Indemnitor of
any liability to the Indemnitee under this Article 11 with respect to such
action, except to the extent that such failure materially prejudiced the
Indemnitor’s ability to defend such action. Each Indemnitee under this Article
11, its employees and agents, shall cooperate fully with the Indemnitor and its
legal representatives in the investigation of any Claim or action covered by
this indemnification.

 

-35-



--------------------------------------------------------------------------------

  11.4.2 Contribution Procedure. In a circumstance where responsibility for
Losses arising out of any Third Party Claim is to be apportioned between Genzyme
and BioMarin pursuant to Sections 11.1, 11.2, and 11.3, a Party that intends to
seek partial indemnification or contribution from the other Party for any such
Losses must notify the other Party as promptly as practical. The failure to
deliver such notice within a reasonable time will not relieve a Party of any
obligations for indemnification or contribution hereunder with respect to such
Losses, except to the extent that such failure materially prejudiced the
Indemnitor’s ability to defend such Third Party Claim. If the Parties agree that
one Party will have responsibility for more than fifty percent (50%) of the
Losses arising out of a Third Party Claim, such Party shall have the right to
assume the defense of the Third Party Claim with counsel of its choice, subject
to the consent of the non-Indemnifying Party, which consent will not be
unreasonably withheld, delayed or conditioned; provided, however, the Party not
defending the Third Party Claim shall have the right to retain its own counsel
to participate in the defense of the Third Party Claim at its own expense. In
the absence of such agreement, each Party seeking indemnification or
contribution may defend the Third Party Claim with counsel of its choosing at
its own expense, and each Party’s counsel fees and costs related to the Third
Party Claim will be excluded from the Losses to be apportioned in accordance
with Section 11.1, 11.2, and 11.3. No Party shall be required to contribute to
or indemnify the other Party for any Losses arising out of a Third Party Claim
if the claim is settled without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Each Party, its employees and
agents, shall cooperate fully with the other Party and its legal representatives
in the investigation of any Third Party Claim covered by this Section 11.4.2.
The Parties shall negotiate in good faith to enter into a joint defense
agreement with respect to the defense of any Third Party Claim covered by this
Section 11.4.2.

 

11.5 Insurance. Each Party shall, during the term of this Agreement, maintain
commercially reasonable amounts of insurance or self-insurance given the size,
nature and scope of its business from a reputable insurance carrier to cover
against liability risks, including product liability insurance and business
interruption insurance (for commercial value) for the benefit of the other
Party. Each Party shall provide the other Party with evidence of such insurance.

 

12. TERM AND TERMINATION.

 

12.1 Term. The term of this Agreement shall be perpetual unless terminated
pursuant to Section 12.2 below.

 

-36-



--------------------------------------------------------------------------------

12.2 Termination. This Agreement may be terminated in the following
circumstances:

 

  12.2.1 For Certain Material Breaches. If either BioMarin or Genzyme fails to
use commercially reasonable and diligent efforts to perform any material duty
imposed upon such Party under this Agreement and such failure to perform is not
cured within ninety (90) days of written notice thereof from the non-breaching
Party, the non-breaching Party may elect, in its sole discretion, to terminate
this Agreement with the consequences set forth in Section 12.3.1 below. Such
90-day period shall be extended to one hundred eighty (180) days if the
breaching Party has engaged in good faith efforts to remedy such default within
such 90-day period and indicated in writing to the non-breaching Party prior to
the expiration of such 90-day period that it believes that it will be able to
remedy the default within such 180-day period, but such extension shall apply
only so long as the breaching Party is engaging in good faith efforts to remedy
such default.

 

  12.2.2 For Convenience. Either BioMarin or Genzyme may elect to terminate this
Agreement for any reason upon one (1) year prior written notice to the other
Party, during which one-year period the obligations of the Parties shall
continue in full force and effect.

 

  12.2.3 Upon Change of Control. Either BioMarin or Genzyme may terminate this
Agreement in the event that the other Party is a party to a transaction
involving (a) a merger or consolidation in which such Party is not the surviving
entity or (b) the sale of all or substantially all of the assets of such Party
to a Third Party. Termination of this Agreement pursuant to this Section 12.2.3
shall be effective as of the effective date of such transaction.

 

  12.2.4 Upon Bankruptcy. Either BioMarin or Genzyme may terminate this
Agreement if: (a) the other Party fails to meet any material obligation
hereunder and (i) applies for or consents to the appointment of a receiver,
trustee, liquidation or custodian of itself or of all or a substantial part of
its property; (ii) becomes unable, or admits in writing its inability, to pay
its debts generally as they mature; (iii) makes a general assignment for the
benefit of its or any of its creditors; (iv) is dissolved or liquidated in full
or in part; (v) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it; or (vi) takes any action for the purpose of effecting any
of the foregoing; or (b) proceedings for the appointment of a receiver, trustee,
liquidator or custodian of the other Party or of all or a substantial part of
the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the other Party or
the debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) calendar days
of commencement.

 

-37-



--------------------------------------------------------------------------------

12.3 Effects of Termination.

 

  12.3.1 For Certain Material Breaches. In addition to the rights and duties set
forth in Section 12.4 below, BioMarin and Genzyme shall have the following
rights and duties upon termination of this Agreement pursuant to Section 12.2.1
above:

 

  (a) the non-breaching Party shall have an irrevocable right and license, with
the right to grant and authorize sublicenses, to develop, make, have made, use,
offer for sale, sell, have sold, import and export Aldurazyme and the breaching
Party shall execute such documents and take all action as may be necessary or
desirable to effect the foregoing; provided, that such license shall be for the
same level of exclusivity as the rights granted with respect thereto under
Article 3 or Article 4 hereof, as the case may be, immediately prior to such
termination; provided further that any license granted hereunder shall be
subject to the obligation of the non-breaching Party to use commercially
reasonable and diligent efforts to manufacture, develop and market Aldurazyme
pursuant to such license;

 

  (b) the breaching Party shall assign and transfer all of its interest in
BioMarin/Genzyme LLC to the non-breaching Party, and the non-breaching Party may
dissolve BioMarin/Genzyme LLC in its sole discretion; provided that in the event
that BioMarin is the breaching Party, it shall also cause BioMarin Genetics to
assign and transfer all of its interest in BioMarin/Genzyme LLC to Genzyme.

 

  (c) upon exercise of its license option by the non-breaching party provided in
paragraph (a) of this Section 12.3.1: (i) all rights and licenses or rights
granted pursuant to Article 3 or Article 4, as the case may be, shall be
revoked; (ii) if BioMarin/Genzyme LLC is dissolved, any applicable Regulatory
Approvals (other than any Regulatory Approvals filed in the name of an entity
other than BioMarin/Genzyme LLC), “Orphan Drug” designations and clinical data
owned or licensed by BioMarin/Genzyme LLC and any trademarks owned or licensed
by BioMarin/Genzyme LLC (other than any trademarks registered in the name of an
entity other than BioMarin/Genzyme LLC pursuant to Section 9.1.2 of the Amended
and Restated Collaboration Agreement) shall be assigned or exclusively licensed
to the non-breaching Party; and (iii) any Regulatory Approvals filed and any
trademarks registered in the name of an entity other than BioMarin/Genzyme LLC
shall be (A) exclusively licensed to BioMarin/Genzyme LLC, the non-breaching
Party or any Third Party or Affiliate designated by the non-breaching Party
until such time as BioMarin/Genzyme LLC, the non-breaching Party or its designee
is qualified to hold such Regulatory Approvals or trademarks under the
applicable provisions of the Regulatory Scheme and (B) transferred or assigned
to BioMarin/Genzyme LLC, the non-breaching Party or its designee, as
appropriate, as soon as practicable thereafter;

 

-38-



--------------------------------------------------------------------------------

  (d) the non-breaching Party shall become obligated to pay the breaching Party
an amount equal to: [****] (iii) interest thereon at the Base Rate of interest
declared from time to time by Bank of America, N.A. in Boston, Massachusetts
from the date of termination to the date payment is made (the “Breach Buyout
Amount”), payable as follows:

 

  (i) if the non-breaching Party elects to sell or otherwise dispose of all or
any portion of its or its Affiliates’ right, title and interest in Aldurazyme,
then the non-breaching Party shall, upon any such sale or other disposition, pay
the breaching Party an amount equal to [****];

 

  (ii) for as long as the non-breaching Party (together, in the case of BioMarin
with BioMarin Genetics) has not sold or otherwise disposed of all or a portion
of its (together in the case of BioMarin, with BioMarin Genetics) right, title
and interest in Aldurazyme which is equal to or greater than the breaching
Party’s (together in the case of BioMarin, with BioMarin Genetics) Percentage
Interest as of the date of termination, the non-breaching Party shall pay the
breaching Party (and, in the event that BioMarin is the breaching Party,
BioMarin Genetics) [****] as described in the preceding paragraph; and

 

  (iii) on the [****] of the date of termination, the non-breaching Party shall
pay the breaching Party (and, in the event that BioMarin is the breaching Party,
BioMarin Genetics) the difference between the aggregate amounts paid pursuant to
clauses (i) and (ii) above and the Breach Buyout Amount; provided, that the
aggregate amount of all payments made under clauses (i), (ii) and (iii) shall
not exceed the Breach Buyout Amount.

 

  12.3.2 For Convenience. In addition to the rights and duties set forth in
Section 12.4 below, BioMarin and Genzyme shall have the following rights and
duties upon termination of this Agreement pursuant to Section 12.2.2 above:

 

  (a) the non-terminating Party shall have an option exercisable upon written
notice to the terminating Party within the one-year period provided in
Section 12.2.2 hereof to obtain from the terminating Party the irrevocable right
and license, with the right to grant and authorize sublicenses, to develop,
make, have made, use, offer for sale, sell, have sold, import and export
Aldurazyme, and the terminating Party shall execute such documents and take all
action as may be necessary or desirable to affect the foregoing; provided, that
such license shall be for the same level of exclusivity as the rights granted
with respect thereto under Article 3 or Article 4 hereof, as the case may be;
provided further that any license granted hereunder shall be subject to the
obligation of the non-terminating Party to use commercially reasonable and
diligent efforts to develop and market Aldurazyme pursuant to such license;

 

-39-



--------------------------------------------------------------------------------

  (b) upon exercise of its license option provided in paragraph (a) of this
Section 12.3.2, the terminating Party shall assign and transfer all of its
interest in BioMarin/Genzyme LLC to the non-terminating Party, and the
non-terminating Party may dissolve BioMarin/Genzyme LLC in its sole discretion;

 

  (c) upon exercise of its license option provided in paragraph (a) of this
Section 12.3.2, (i) all licenses granted pursuant to Article 3 or Article 4, as
the case may be, shall be revoked, (ii) if BioMarin/Genzyme LLC is dissolved,
any applicable Regulatory Approvals (other than any Regulatory Approvals filed
in the name of an entity other than BioMarin/Genzyme LLC pursuant to Section 5.3
of the Amended and Restated Collaboration Agreement), “Orphan Drug” designations
and clinical data owned or licensed by BioMarin/Genzyme LLC and any trademarks
owned or licensed by BioMarin/Genzyme LLC (other than any trademarks registered
in the name of an entity other than BioMarin/Genzyme LLC pursuant to
Section 9.1.2 of the Amended and Restated Collaboration Agreement) shall be
assigned to the non-terminating Party and (iii) any Regulatory Approvals filed
and any trademarks registered in the name of an entity other than
BioMarin/Genzyme LLC shall be (A) exclusively licensed to BioMarin/Genzyme LLC,
the non-terminating-Party or any Third Party or Affiliate designated by such
Party until such time as BioMarin/Genzyme LLC, the non-terminating Party or its
designee is qualified to hold such Regulatory Approvals or trademarks under the
applicable provisions of the Regulatory Scheme and (B) transferred or assigned
to BioMarin/Genzyme LLC, the non-terminating Party or its designee, as
appropriate, as soon as practicable thereafter;

 

  (d) upon the exercise of its license option provided in paragraph (a) of this
Section 12.3.2, the non-terminating Party shall become obligated to pay to the
terminating Party an amount equal to: [****] (iii) interest thereon at the Base
Rate of interest declared from time to time by Bank of America, N.A. in Boston,
Massachusetts from the date of termination to the date payment is made; payable
on the terms and conditions and in accordance with the schedule of payments set
forth in Section 12.3.1(d), mutatis mutandis; and

 

  (e) if the license option provided in paragraph (a) of this Section 12.3.2 is
not exercised, then all right, title and interest in Aldurazyme shall be sold to
the highest bidder within eighteen (18) months from the date of termination and
the proceeds shall be allocated between the Members in proportion to their
Percentage Interests in BioMarin/Genzyme LLC as of the date of termination and
BioMarin/Genzyme LLC shall be dissolved.

 

-40-



--------------------------------------------------------------------------------

  12.3.3 Upon a Change of Control. In addition to the rights and duties set
forth in Section 12.4 below, BioMarin and Genzyme shall have the following
rights and duties upon termination of this Agreement pursuant to Section 12.2.3
above:

 

  (a) the terminating Party shall have the exclusive, irrevocable and, except as
provided in Section 12.3.3(d), royalty-free right and license, with the right to
grant sublicenses, to develop, make, have made, use, offer for sale, sell, have
sold, import and export Aldurazyme, and the non-terminating Party shall execute
such documents and take all action as may be necessary or desirable to effect
the foregoing; provided, that any license granted hereunder shall be subject to
the obligation of the terminating Party to use commercially reasonable and
diligent efforts to develop and market Collaboration Products pursuant to such
license;

 

  (b) the non-terminating Party shall assign and transfer all of its interest in
BioMarin/Genzyme LLC to the terminating Party, and the terminating Party may
dissolve BioMarin/Genzyme LLC in its sole discretion; provided that in the event
that BioMarin is the non-terminating Party, it shall also cause BioMarin
Genetics to assign and transfer all of its interest in BioMarin/Genzyme LLC to
Genzyme;

 

  (c) all licenses or rights granted pursuant to Article 3 or Article 4, as the
case may be, shall be revoked and, if BioMarin/Genzyme LLC is dissolved, any
applicable Regulatory Approval, “Orphan Drug” designations and clinical data
owned or licensed by BioMarin/Genzyme LLC and any trademarks owned or licensed
by BioMarin/Genzyme LLC shall be assigned or licensed to the terminating Party;
and

 

  (d)

the terminating Party (the “Offeror”) shall, pursuant to the conditions set
forth in this Section 12.3.3(d), give the other Party (Genzyme in the case
BioMarin is terminating or the BioMarin Companies in the case Genzyme is
terminating, in either case the “Offeree”) at the time of termination written
notice of the Offeror’s intention to purchase Offeree’s entire interest in and
to (i) Aldurazyme as of the date of termination and (ii) the Percentage Interest
of the net asset value of BioMarin/Genzyme LLC as of the date of termination
(the “Notice of Offer”). The Notice of Offer shall state therein the specific
price, terms and conditions under which the Offeror agrees to purchase Offeree’s
entire interest in and to (i) Aldurazyme as of the date of termination and
(ii) the Percentage Interest of the net asset value of BioMarin/Genzyme LLC as
of the date of termination; provided, however, that the purchase price shall be
paid in cash, publicly-traded and registered securities or as the Parties
otherwise agree. The Offeree shall then have ninety (90) days (the “Acceptance
Period”) from the receipt of the Notice of Offer to give notice (the “Notice of
Acceptance”) of the Offeree’s intention to accept the offer of the Offeror and
shall sell Offeree’s entire interest in and to (i) Aldurazyme as of the date of
termination and (ii) the Percentage Interest of the net asset value of
BioMarin/Genzyme LLC as of the date of termination to Offeror for the price and
upon such terms and conditions as set forth in the Notice of Offer. In the event
the Offeree gives such Notice of

 

-41-



--------------------------------------------------------------------------------

 

Acceptance, a closing shall be held within ninety (90) days of the receipt of
the Notice of Acceptance by the Offeror. In the event the Offeree elects not to
accept the Offeror’s offer to purchase, by giving the Offeror written notice
thereof, or by failing to give the appropriate Notice of Acceptance within the
Acceptance Period, the Offeree shall thereby automatically be bound to purchase
Offeror’s entire interest in and to (i) Aldurazyme as of the date of termination
and (ii) the Percentage Interest of the net asset value of BioMarin/Genzyme LLC
as of the date of termination for the same price (as adjusted for Percentage
Interest, if necessary) and upon such terms and conditions as specified in the
Notice of Offer. In such event, a closing shall be held within ninety (90) days
of the earlier to occur of the expiration of the Acceptance Period and the date
of receipt of the written rejection, whichever is the first to occur. In
addition to any other remedies provided by this Agreement, in the event the
Offeree rejects the offer contained in the Notice of Offer, but thereafter fails
for any reason to timely close as provided herein above, the Offeree shall, by
such failure to close, be deemed to have accepted the original offer contained
in the Notice of Offer, and shall thereafter sell Offeree’s entire interest in
and to (i) Aldurazyme as of the date of termination and (ii) the Percentage
Interest of the net asset value of BioMarin/Genzyme LLC as of the date of
termination to the Offeror pursuant to the terms of the Notice of Offer. For
purposes of Sections 12.3.3 (a)-(c) above, the Party purchasing the other
Party’s interest in (i) Aldurazyme and (ii) the Percentage Interest of the net
asset value of BioMarin/Genzyme LLC shall be deemed to be the terminating Party
and the other Party shall be deemed to be the non-terminating Party.

 

  12.3.4 Upon Bankruptcy. In addition to the rights and duties set forth in
Section 12.4 below, BioMarin and Genzyme shall have the following rights and
duties upon termination of this Agreement pursuant to Section 12.2.4 above:

 

  (a) the terminating Party shall obtain from the non-terminating Party the
irrevocable right and license, with the right to grant sublicenses, under the
non-terminating Party’s Patent Rights, Technology and Manufacturing Know-How to
develop, make, have made, use, offer for sale, sell, have sold, import and
export Aldurazyme in the Field and in the Territory, and the non-terminating
Party shall execute such documents and take all action as may be necessary or
desirable to affect the foregoing; provided, that such license shall be for the
same level of exclusivity as the rights granted with respect thereto under
Article 3 or Article 4 hereof, as the case may be; provided further that any
license granted hereunder shall be subject to the obligation of the terminating
Party to use commercially reasonable and diligent efforts to develop and market
Aldurazyme pursuant to such license;

 

  (b) the non-terminating Party shall assign and transfer all of its interest in
BioMarin/Genzyme LLC to the terminating Party, and the terminating Party may
dissolve BioMarin/Genzyme LLC in its sole discretion; provided that in the event
that BioMarin is the non-terminating Party, it shall also cause BioMarin
Genetics to assign and transfer all of its interest in BioMarin/Genzyme LLC to
Genzyme.

 

-42-



--------------------------------------------------------------------------------

  (c) all licenses granted pursuant to Article 3 or Article 4, as the case may
be, shall be revoked and, if BioMarin/Genzyme LLC is dissolved, any applicable
Regulatory Approvals (other than any Regulatory Approvals filed in the name of
an entity other than BioMarin/Genzyme LLC pursuant to Section 5.3 of the Amended
and Restated Collaboration Agreement), “Orphan Drug” designations and clinical
data owned or licensed by BioMarin/Genzyme LLC and any trademarks owned or
licensed by BioMarin/Genzyme LLC (other than any trademarks registered in the
name of an entity other than BioMarin/Genzyme LLC pursuant to Section 9.1.2 of
the Amended and Restated Collaboration Agreement) shall be assigned or licensed
to the terminating Party and (iii) any Regulatory Approvals filed and any
trademarks registered in the name of an entity other than BioMarin/Genzyme LLC
shall be (A) exclusively licensed to BioMarin/Genzyme LLC, the terminating Party
or any Third Party or Affiliate designated by such Party until such time as
BioMarin/Genzyme LLC, the terminating Party or its designee is qualified to hold
such Regulatory Approvals or trademarks under the applicable provisions of the
Regulatory Scheme and (B) transferred or assigned to BioMarin/Genzyme LLC, the
terminating Party or its designee, as appropriate, as soon as practicable
thereafter,

 

  (d) the terminating Party shall become obligated to pay to the non-terminating
Party an amount equal to [****] from the date of termination to the date payment
is made, payable on the terms and conditions and in accordance with the schedule
of payments set forth in Section 12.3.1(d), mutatis mutandis.

 

  12.3.5 Fair Value. For purposes of this Section 12.3, the “Fair Value” of a
Party’s interest in Aldurazyme shall be [****], the Fair Value shall be
determined by an investment, banking firm selected by mutual agreement of
BioMarin and Genzyme, and the costs and expenses incurred in connection with the
engagement of such investment banking firm shall be shared equally by BioMarin
and Genzyme.

 

  12.3.6 Other. In the event that a Party (the “Purchasing Party”) purchases the
other Party’s (or in the case of BioMarin, the BioMarin Companies’, in each case
the “Selling Party”) entire interest in and to (i) Aldurazyme and (ii) the
Percentage Interest of the net asset value of BioMarin/Genzyme LLC pursuant to
this Section 12.3, the Purchasing Party shall be deemed to assume all of the
liabilities inuring to the Selling Party’s Percentage Interest being acquired.
At closing, the Parties shall execute any and all documents necessary to
effectuate such transfer, including an assignment of all of the Selling Party’s
Percentage Interest and mutual releases which shall have the effect of releasing
each Party from all claims or liabilities pertaining to BioMarin/Genzyme LLC
(except for any liabilities specifically included in the terms of such sale).

 

-43-



--------------------------------------------------------------------------------

12.4 Cooperation. If either BioMarin or Genzyme (the “Assuming Party”) shall
assume Aldurazyme rights from the other Party (the “Responsible Party”) in
accordance with the provisions of this Article 12, the Responsible Party shall
promptly provide to the Assuming Party (or any Third Party or Affiliate
designated by the Assuming Party) all Technology, Manufacturing Know-How and
access to regulatory filings filed hereunder reasonably necessary to allow the
Assuming Party to perform the duties assumed and otherwise exercise the rights
and licenses granted hereunder. The Responsible Party shall further use its
commercially reasonable and diligent efforts to provide reasonable assistance
required by the Assuming Party with respect to such transfer so as to permit the
Assuming Party to begin to perform such duties as soon as possible to minimize
any disruption in the continuity of supply or marketing of Aldurazyme. If the
Responsible Party is manufacturing Aldurazyme the Responsible Party shall, at
the option of the Assuming Party, supply Aldurazyme until the earlier of [****].

 

12.5 Survival of Rights and Duties. No termination of this Agreement shall
eliminate any rights or duties of the Parties accrued prior to such termination.
The provisions of Article 1, Sections 4.9, 5.2.2, 6.5, 6.9, 6.10 and 9.4,
Article 8, Article 11, Sections 12.3 through 12.5, 13.2, 13.3, 13.6 through
13.15 and the first sentence of Section 3.15 and the last sentence of
Section 3.14 hereof shall survive any termination of this Agreement.

 

13. MISCELLANEOUS

 

13.1 Exchange Controls. All payments due hereunder shall be paid in United
States dollars. If at any time legal restrictions prevent the prompt remittance
of part or all payments with respect to any country in which Aldurazyme is sold,
payment shall be made through such lawful means or methods as the Parties may
determine in good faith.

 

13.2 Withholding Taxes. If applicable laws or regulations require that taxes be
withheld from payments made hereunder, the Party paying such taxes will
(a) deduct such taxes, (b) timely pay such taxes to the proper authority and
(c) send written evidence of payment to the Party from whom such taxes were
withheld within sixty (60) days after payment. Each Party will assist the other
Party or Parties in claiming tax refunds, deductions or credits at such other
Party’s request and will cooperate to minimize the withholding tax, if
available, under various treaties applicable to any payment made hereunder.

 

13.3 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including without limitation fire, floods,
embargoes, war, acts of war (whether war is declared or not), insurrections,
riots, civil commotions, strikes, lockouts or other labor disturbances, acts of
God or acts, omissions or delays in acting by any governmental authority or the
other Party; provided, however, that the Party so affected shall use
commercially reasonable and diligent efforts to avoid or remove such causes of
non-performance, and shall continue performance hereunder with reasonable
dispatch wherever such causes are removed. Each Party shall provide the other
Parties with prompt written notice of any delay or failure to perform that
occurs by reason of force majeure. The Parties shall mutually seek a resolution
of the delay or the failure to perform in good faith.

 

-44-



--------------------------------------------------------------------------------

13.4 Assignment. This Agreement may not be assigned or otherwise transferred by
any Party without the consent of the other Parties; provided, however, that
either BioMarin or Genzyme may, without such consent, assign its rights and
obligations under this Agreement (a) in connection with a corporate
reorganization, to any member of an affiliated group, all or substantially all
of the equity interest of which is owned and controlled by such Party or its
direct or indirect parent corporation or (b) in connection with a merger,
consolidation or sale of substantially all of such Party’s assets to an
unrelated Third Party; provided, however, that such Party’s rights and
obligations under this Agreement shall be assumed by its successor in interest
in any such transaction and shall not be transferred separate from all or
substantially all of its other business assets, including without limitation
those business assets that are the subject of this Agreement and the Related
Agreements. Any permitted assignee shall assume all obligations of its assignor
under this Agreement; accordingly, all references herein to the assigning Party
shall be deemed references to the assignee to whom the Agreement is so assigned.
Any purported assignment in violation of this Section 13.4 shall be void.

 

13.5 Severability. Each Party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Agreement be or become invalid, the Parties hereto shall substitute, by mutual
consent, valid provisions for such invalid provisions which valid provisions in
their economic effect are sufficiently similar to the invalid provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity of one or several provisions of this Agreement shall
not affect the validity of this Agreement as a whole, unless the invalid
provisions are of such essential importance to this Agreement that it is to be
reasonably assumed that the Parties would not have entered into this Agreement
without the invalid provisions. In the event a Party seeks to avoid a material
provision of this Agreement upon an assertion that such provision is invalid,
illegal or otherwise unenforceable, the other Party shall have the right to
terminate this Agreement upon sixty (60) days prior written notice to the
asserting Party, unless such assertion is eliminated and cured within such
sixty (60) day period. Such a termination shall be deemed a termination by such
Party for breach pursuant to Section 12.2.1.

 

13.6 Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
personal delivery or courier), by a next business day delivery service of a
nationally recognized overnight courier service or by courier, postage prepaid
(where applicable), addressed to such other Party at its address indicated
below, or to such other address as the addressee shall have last furnished in
writing to the addressor in accordance with this Section 13.6 and shall be
effective upon receipt by the addressee.

 

-45-



--------------------------------------------------------------------------------

If to BioMarin:   

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, California 94949

Attention: Chief Executive Officer

Facsimile: (415) 382-7889

with a copy to:   

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, California 94949

Attention: General Counsel

Facsimile: (415) 382-7889

If to Genzyme:   

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: President, LSD Therapeutics

Facsimile: (617) 768-6419

with a copy to:   

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: General Counsel

Facsimile: (617) 252-7553

If to

BioMarin/Genzyme

LLC (if such notice is

sent by BioMarin):

  

BioMarin/Genzyme LLC

c/o Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: President, LSD Therapeutics

Facsimile: (617) 768-6419

with a copy to:   

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: General Counsel

Facsimile: (617) 252-7553

If to

BioMarin/Genzyme

LLC (if such notice is

sent by Genzyme):

  

BioMarin/Genzyme LLC

c/o BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, California 94949

Attention: Chief Executive Officer

Facsimile: (415) 382-7889

with a copy to:   

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, California 94949

Attention: General Counsel

Facsimile: (415) 382-7889

 

-46-



--------------------------------------------------------------------------------

13.7 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the laws of another
jurisdiction.

 

13.8 Arbitrate. Any disputes arising between the Parties relating to, arising
out of or in any way connected with this Agreement or any term or condition
hereof, or the performance by either Party of its obligations hereunder, whether
before or after termination of this Agreement (a “Dispute”) shall be finally
resolved by binding arbitration as herein provided.

 

  13.8.1 General. Except as otherwise provided in this Section 13.8, any
arbitration hereunder shall be conducted under the commercial rules of the
American Arbitration Association. Each such arbitration shall be conducted in
the English language by a single arbitrator appointed in accordance with such
rules, provided that if either Party requests the arbitration shall be conducted
by a panel of three (3) arbitrators (the “Arbitration Panel”). In the case of
three (3) arbitrators, each of BioMarin and Genzyme shall appoint
one (1) arbitrator to the Arbitration Panel and the third arbitrator shall be
appointed by the two (2) arbitrators appointed by BioMarin and Genzyme. The
Arbitration Panel shall be convened upon delivery of the Notice of Arbitration
(as herein defined). Any such arbitration shall be held in Chicago, Illinois.
The Arbitration Panel shall have the authority to grant specific performance,
and to allocate between the Parties the costs of arbitration in such equitable
manner as it shall determine. Judgment upon the award so rendered may be entered
in any court having jurisdiction or application may be made to such court for
judicial acceptance of any award and an order of enforcement, as the case may
be.

 

  13.8.2 Procedure.

 

  (a) Whenever a Party (the “Claimant”) shall decide to institute arbitration
proceedings, it shall give written notice to that effect (the “Notice of
Arbitration”) to the other Party (the “Respondent”). The Notice of Arbitration
shall set forth in detail the nature of the Dispute, the facts upon which the
Claimant relies and the issues to be arbitrated (collectively, the “Arbitration
Issues”). Within fifteen (15) days of its receipt of the Notice of Arbitration,
the Respondent shall send the Claimant and the Arbitration Panel a written
Response (the “Response”). The Response shall set forth in detail the facts upon
which the Respondent relies. In addition, the Response shall contain all
counterclaims which the Respondent may have against the Claimant which are
within the Arbitration Issues, whether or not such claims have previously been
identified. If the Response sets forth a counterclaim, the Claimant may, within
fifteen (15) days of the receipt of the Response, deliver to the Respondent and
the Arbitration Panel a rejoinder answering such counterclaim.

 

-47-



--------------------------------------------------------------------------------

  (b) Within fifteen (15) days after the later of (i) the expiration of the
period provided in Section 13.8.2(a) above for the Claimant to deliver a
rejoinder or (ii) the completion of any discovery proceedings authorized by the
Arbitration Panel: (A) the Claimant shall send to the Arbitration Panel a
proposed resolution of the Arbitration Issues and a proposed resolution of any
counterclaims set forth in the Response, including without limitation the amount
of monetary damages, if any, or other relief sought (the “Claimant’s Proposal”);
and (B) the Respondent shall send to the Arbitration Panel a proposed resolution
of the Arbitration Issues, a proposed resolution of any counterclaims set forth
in the Response and a proposed resolution of any rejoinder submitted by the
Claimant, including without limitation the amount of monetary damages, if any,
or other relief sought (the “Respondent’s Proposal”). Once both the Claimant’s
Proposal and the Respondent’s Proposal have been submitted, the Arbitration
Panel shall deliver to each Party a copy of the other Party’s proposal.

 

  (c) The Arbitration Panel shall issue an opinion with respect to any Dispute,
which opinion shall explicitly accept either the Claimant’s Proposal or the
Respondent’s Proposal in its entirety (the “Final Decision”). The Arbitration
Panel shall not have the authority to reach a Final Decision that provides
remedies or requires payments other than those set forth in the Claimant’s
Proposal or the Respondent’s Proposal. The concurrence of two (2) arbitrators
shall be sufficient for the entry of a Final Decision. The arbitrators shall
issue a Final Decision within one (1) month from the later of (i) the last day
for submission of proposals under Section 13.8.2(b) above or (ii) the date of
the final hearing on any Dispute held by the Arbitration Panel. A Final Decision
shall be binding on both Parties.

 

13.9 Injunctive Relief. The Parties hereby acknowledge that a breach of their
respective obligations under Article 8 hereof may cause irreparable harm and
that the remedy or remedies at law for any such breach may be inadequate. The
Parties hereby agree that, in the event of any such breach, in addition to all
other available remedies hereunder, the non-breaching Party or Parties shall
have the right to seek equitable relief to enforce Article 8 hereof.

 

13.10 Entire Agreement. This Agreement, together with the Related Agreements,
contains the entire understanding of the Parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly merged in and made a part of this
Agreement. This Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by both Parties hereto. Each of the Parties
hereby acknowledges that this Agreement is the result of mutual negotiation and
therefore any ambiguity in their respective terms shall not be construed against
the drafting Party.

 

-48-



--------------------------------------------------------------------------------

13.11 Bankruptcy Provision. All rights and licenses now or hereafter granted
under or pursuant to this Agreement, including Sections 12.3 and 12.4, are
rights to “intellectual property” (as defined in Section 101(35A) of Title 11 of
the United States Code, as amended (such Title 11, the “Bankruptcy Code”)). The
licensing Party hereby grants to the licensee Party a right of access and to
obtain possession of and to benefit from (i) copies of research data,
(ii) laboratory samples, (iii) product samples, (iv) formulas, (v) laboratory
notes and notebooks, (vi) data and results related to clinical trials,
(vii) regulatory filings and approvals, (viii) rights of reference in respect of
regulatory filings and approvals, (ix) manufacturing procedure documentation and
manufacturing records, (x) marketing, advertising and promotional materials, and
(xi) all other embodiments of such intellectual property, that are in the
licensing Party’s possession or control, freely licenseable without further
payment or restriction by the licensing Party, and necessary for the licensee
Party’s exercise of the rights and licenses to such intellectual property, all
of which constitute “embodiments” of intellectual property pursuant to
Section 365(n) of the Bankruptcy Code. The licensing Party agrees not to
interfere with the licensee’s exercise of rights and licenses to intellectual
property licensed under this Agreement and embodiments thereof in accordance
with this Agreement and agrees to use commercially reasonable and diligent
efforts to assist the licensee Party to obtain such intellectual property and
embodiments thereof in the possession or control of Third Parties as reasonably
necessary or desirable for the licensee Party to exercise such rights and
licenses in accordance with this Agreement. The Parties acknowledge and agree
that only the payments due under Section 6.1, as adjusted pursuant to this
Agreement, constitute “royalties” within the meaning of Bankruptcy Code §365(n).

 

13.12 Headings. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles and Sections hereof.

 

13.13 Independent Contractors. It is expressly agreed that BioMarin and Genzyme
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
BioMarin nor Genzyme shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior consent of the other Party to do so.

 

13.14 Waiver. Except as expressly provided herein, the waiver by either Party
hereto of any right hereunder or of any failure to perform or any breach by the
other Party shall not be deemed a waiver of any other right hereunder or of any
other failure to perform or breach by said other Party, whether of a similar
nature or otherwise, nor shall any singular or partial exercise of such right
preclude any further exercise thereof or the exercise of any other such right.

 

-49-



--------------------------------------------------------------------------------

13.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Signature pages may be exchanged by
facsimile.

 

[SIGNATURE PAGE FOLLOWS]

 

-50-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first set forth above.

 

GENZYME CORPORATION By:   /s/ David P. Meeker Print Name:   David P. Meeker
Title:   President LSD Therapeutics Date:   12/31/07 BIOMARIN PHARMACEUTICAL
INC. By:   /s/ G. Eric Davis Print Name:   G. Eric Davis Title:   Vice
President, General Counsel Date:   12/31/07 BIOMARIN/GENZYME LLC By: BIOMARIN
PHARMACEUTICAL INC. By:   /s/ G. Eric Davis Print Name:   G. Eric Davis Title:  
Vice President, General Counsel Date:   12/31/07

By: GENZYME CORPORATION

By:   /s/ David P. Meeker Print Name:   David P. Meeker Title:   President LSD
Therapeutics Date:   12/31/07



--------------------------------------------------------------------------------

Schedule 1.56

 

Third Party Licenses

 

1.) License Agreement effective as of September 4, 1998 entered into by and
between the University of Iowa Research Foundation, an Iowa corporation and
BioMarin/Genzyme LLC, a Delaware limited liability company.

 

2.) License Agreement effective as of September 4, 1998 entered into by and
between Research Corporation Technologies, Inc., a Delaware nonprofit
corporation and BioMarin/Genzyme LLC, a Delaware limited liability company.

 

3.) Grant Terms and Conditions Agreement dated April 1, 1997 entered into by and
among BioMarin Pharmaceuticals, Harbor-UCLA Research and Education Institute and
Emil D. Kakkis, as amended through the Effective Date.



--------------------------------------------------------------------------------

Schedule 3.12

 

[****]



--------------------------------------------------------------------------------

Exhibit A

 

[****]



--------------------------------------------------------------------------------

Exhibit B

 

[****]